 

Exhibit 10.1

 

SHARE EXCHANGE AGREEMENT

 

This SHARE EXCHANGE AGREEMENT (this “Agreement”), dated as of October 14, 2016,
is by and among Integrated Surgical Systems, Inc., a Delaware corporation
(“Integrated”), TheMaven Network, Inc., a Nevada corporation (“Maven”), and all
the shareholders, option holders, warrant holders and holders of convertible
securities of Maven identified on Annex A hereto (collectively the
“Shareholders”). Each of the parties to this Agreement is individually referred
to herein as a “Party” and collectively, as the “Parties.” Capitalized terms
used herein that are not otherwise defined herein shall have the meanings
ascribed to them in Annex B hereto.

 

BACKGROUND

 

A.           Maven has 2,967,000 shares of common stock, .0001 par value (the
“Maven Stock”) issued and outstanding, which are held by the Shareholders. Each
Shareholder is the record and beneficial owner of the number of shares of Maven
Stock set forth on the signature page of that Shareholder. Each Shareholder has
agreed to transfer all of his/her shares of Maven Stock in exchange for a number
of newly issued shares of the common stock, par value $0.01 per share, of
Integrated (the “Integrated Stock”) that will constitute approximately 53.47% of
the issued and outstanding capital stock of Integrated, in the aggregate, based
on the formula calculation as set forth in Annex C (“Exchange Formula”), which
is based on the number of the outstanding shares of Integrated on a fully
diluted basis at the Closing (as hereinafter defined), including the shares
underlying a warrant to be issued to MDB Capital Group, LLC (“MDB”) at the
Closing. The calculation of the aggregate number of shares of Integrated Stock
to be issued is reflected in the Exchange Formula as set forth on Annex C
hereto. The aggregate number of shares of Integrated Stock that that will be
issued to the Shareholders at the Closing pursuant to the Exchange Formula is
referred to herein as the “Shares.”

 

B.           The Board of Directors of each of Integrated and Maven has
determined that it is desirable to effect this plan of reorganization and share
exchange.

 

C.           By their consent to this Agreement, each of Shareholders has
determined that it is desirable for each of them, individually, to participate
in this share exchange.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and
intending to be legally bound hereby, the Parties agree as follows:

 

Article I

Exchange of Shares

 



Section 1.1           Share Exchange. At the Closing, the Shareholders shall
sell, transfer, convey, assign and deliver to Integrated all of his/her
respective Maven Stock, free and clear of all Liens, in exchange for the Shares
of Integrated Stock. The number of Integrated Stock that each Shareholders is
entitled to receive at the Closing shall equal to (x) the percentage of total
shares of Maven Stock (the “Maven Shareholder Percentage Ownership”) the
Shareholder owns immediately prior to the Closing (which shall equal to the
total number of shares of Maven Stock the Shareholder owns as set forth on the
signature page of such Shareholder divided by 2,967,000), multiplied by (y) the
aggregate number of shares of Integrated Stock that that will be issued to the
Shareholders at the Closing (subject to adjustment pursuant to the Exchange
Formula) (the “Shareholders Formula”). For the avoidance of doubt, the
aggregated number of shares of Maven Stock that will be transferred to
Integrated at the Closing shall be 2,967,000.

 

   

 

  

Section 1.2           Share Exchange Formula. The Shareholders will exchange all
their Maven Stock for the number of shares of Integrated Stock, representing
approximately 53.47% of the issued and outstanding shares of Integrated, on a
fully diluted basis, immediately after the Closing, based on the Exchange
Formula, as updated at the Closing. The foregoing aggregate number of shares to
be issued is based on the ratio of (x) an implied enterprise value of Maven of
$2,500,000, and (y) the assumed net valuation of Integrated as of July 15, 2016
of $2,175,937, which accounts for the cash and other cash based assets of
Integrated as of that date and one half of the liability associated with the
issued and outstanding shares of Class G Preferred Stock of Integrated as
reflected on the financial statements as of June 30, 2016, as filed with the
SEC, applied to the fully diluted shares issued and outstanding of Integrated
immediately after the Closing grossed up for the warrant to be issued to MDB as
compensation under its investment banking agreement with Integrated dated
November 28, 2007, as amended on September 12, 2008 and April 15, 2009. The
calculation of the Shares to be issued to the Shareholders of Maven is set forth
on the Exchange Formula in attached Annex C. The number of Shares of Integrated
Stock and the aforementioned percentage will be subject to upward and downward
adjustment in the event that (i) the July 15, 2016 dollar amount of the assets
of Integrated is changed as of the Closing, (ii) any permissible investment is
provided to Maven, and/or (iii) any payments is made or due to be made by
Integrated in connection with the Amended Franchise Tax Return (as defined in
Section 5.2(p)), provided that any adjustment made pursuant to this subsection
(iii) shall be determined net of any payment made to Integrated in the form of
cash or equity interests (including options or warrants) in connection with the
Amended Franchise Tax Return.

 

Section 1.3           No Fractional Shares; Allocation of Shares among
Shareholders. No fractional shares will be issued to the Shareholders in the
Transaction. Maven will be responsible for determining the Shareholders Formula,
the full share numbers to be issued to the Shareholders at the Closing and its
decision as to the allocation of Shares to be deemed final. For the abundance of
clarity, and the Shareholders acknowledge, Integrated before and after the
Closing, will not be liable in any respect for the calculation of the
Shareholders’ Formula, and the determination of the Maven Shareholder Ownership
Percentage and the allocation of Shares among the Shareholders.

 

Section 1.4           Closing. The closing (the “Closing”) of the transactions
contemplated hereby (the “Transactions”) shall take place at the offices of
Golenbock, Eiseman, Assor, Bell & Peskoe, LLP in New York City, New York,
commencing at 1:00 PM local time on the second business day following the
satisfaction or waiver of all conditions to the obligations of the Parties to
consummate the Transactions (other than conditions with respect to actions that
the respective parties will take at Closing) or such other date and time as the
Parties may mutually determine (the “Closing Date”).

 

Article II

Representations and Warranties of the Shareholders

 

Subject to the exceptions set forth in the Shareholder Disclosure Letter, each
Shareholder, individually for itself and not jointly with any of the other
Shareholders hereby represents and warrants to Integrated, as follows.

 

Section 2.1           Good Title. The Shareholder is the record and beneficial
owner, and has good title to its Maven Stock, with the right and authority to
sell, transfer and deliver the Maven Stock. The number of shares of Maven Stock
as set forth on the signature page of the Shareholder represents all the shares
of Maven Stock the Shareholder owns. Upon delivery of any certificate or
certificates duly assigned, representing the same as herein contemplated and/or
upon registering of Integrated as the new owner of the Maven Stock in the share
register of Maven, Integrated will receive good title to the Maven Stock, free
and clear of all Liens.

 

 - 2 - 

 

 

 

Section 2.2           Power and Authority. The Shareholder has the legal power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder. All acts required to be taken by the Shareholder to enter
into this Agreement and to carry out the Transactions have been properly taken.
This Agreement constitutes a legal, valid and binding obligation of the
Shareholder, enforceable against the Shareholder in accordance with the terms
hereof.

 

Section 2.3           No Conflicts. The execution and delivery of this Agreement
by the Shareholder and the performance by the Shareholder of its obligations
hereunder in accordance with the terms hereof: (a) will not require the consent
of any third party or Governmental Entity under any Laws; (b) will not violate
any Laws applicable to the Shareholder; and (c) will not violate or breach any
contractual obligation to which the Shareholder is a party.

 

Section 2.4           Litigation. There is no pending proceeding against the
Shareholder that involves the Shares or that challenges, or may have the effect
of preventing, delaying or making illegal, or otherwise interfering with, any of
the Transactions and, to the knowledge of the Shareholder, no such proceeding
has been threatened, and no event or circumstance exists that is reasonably
likely to give rise to or serve as a basis for the commencement of any such
proceeding.

 

Section 2.5           No Finder’s Fee. The Shareholder has not created any
obligation for any finder’s, investment banker’s or broker’s fee in connection
with the Transactions that are not payable entirely by the Shareholder.

 

Section 2.6           Purchase Entirely for Own Account. The Shareholder is
acquiring the Shares of Integrated Stock proposed to be acquired hereunder for
investment for its own account and not with a view to the resale or distribution
of any part thereof, and the Shareholder has no present intention of selling or
otherwise distributing the Shares of Integrated Stock, except in compliance with
applicable securities laws.

 

Section 2.7          Available Information. The Shareholder has such knowledge
and experience in financial and business matters that Shareholder is capable of
evaluating the merits and risks of investment in Integrated and has had full
access to all the information it considers necessary or appropriate to make an
informed investment decision with respect to the Integrated Stock.

 

Section 2.8           Non-Registration. The Shareholder understands that the
Shares of Integrated Stock have not been registered under the Securities Act
and, if issued in accordance with the provisions of this Agreement, will be
issued by reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Shareholder’s representations as
expressed herein. The non-registration shall have no prejudice with respect to
any rights, interests, benefits and entitlements attached to the Integrated
Stock in accordance with the Integrated certificate of incorporation, bylaws or
the laws of its jurisdiction of incorporation. The Shareholder further
understands that Integrated has no obligation to register any of the Shares of
Integrated Stock for resale.

 

 - 3 - 

 

  

Section 2.9           Lock Up Agreement. The Shareholder hereby agrees not to
sell, make any short sale of, loan, grant any option for the purchase of, or
otherwise dispose of any of the Shares of Integrated Stock however or whenever
acquired (other than those shares of Integrated Stock acquired in a public
offering or on the open market) without the prior written consent of Integrated,
as decided by the board of directors of Integrated, acting by majority vote, for
a period of one year from the Closing (the “Restricted Period”), and to the
extent requested by the underwriter of any public offering by Integrated after
the Closing, each Shareholder shall, at the time of such offering, execute a
separate, additional agreement reflecting these requirements binding on the
Shareholder that are substantially consistent with this Section; provided,
however, that if during the last seventeen (17) days of the Restricted Period
Integrated issues an earnings release or material news or a material event
relating to Integrated occurs, or prior to the expiration of the Restricted
Period Integrated announces that it will release earnings results during the
sixteen (16) day period beginning on the last day of the restricted period,
then, upon the request of the managing underwriter for an offering by
Integrated, if any, to the extent required by any FINRA rules, the restrictions
imposed by this section shall continue to apply until the end of the third (3rd)
trading day following the expiration of the fifteen (15) day period beginning on
the issuance of the earnings release or the occurrence of the material news or
material event (collectively the “Lock Up Period”). In order to enforce the
restriction set forth above or any other restriction agreed by Shareholder,
including without limitation any restriction requested by the underwriters of
any offering by Integrated agreed by the Shareholder, Integrated may impose
stop-transfer instructions with respect to any security acquired under or
subject to this Agreement until the end of the applicable Lock Up Period. The
underwriters of Integrated shall be third-party beneficiaries of the agreement
set forth in this section.

 

The Shareholder agrees that prior to the expiration of the Lock-Up Period it
will not transfer securities of Integrated unless each transferee agrees in
writing to be bound by all of the provisions of this section. If the Shareholder
is permitted to make any transfer of the Shares of Integrated Stock subject to
this Agreement during the Lock-Up Period, it shall be a condition to the
transfer that (A) the transferee executes and delivers to Integrated not later
than one business day prior to such transfer, a written agreement, in
substantially the form of this provision and otherwise satisfactory in form and
substance to Integrated, and (B) if the Shareholder is required to file a report
under Section 16(a) of the Securities Exchange Act of 1934, as amended,
reporting a reduction in beneficial ownership of common stock or any securities
convertible into or exercisable or exchangeable for common stock by the
Shareholder during the Lock-Up Period, the Shareholder shall include a statement
in such report to the effect that such transfer or distribution is not a
transfer for value and that the transfer is being made as a gift or by will or
intestacy, as the case may be.

 

Section 2.10        Restricted Securities. The Shareholder understands that the
Shares of Integrated Stock are characterized as “restricted securities” under
the Securities Act inasmuch as this Agreement contemplates that, if acquired by
the Shareholder pursuant hereto, the Shares would be acquired in a transaction
not involving a public offering. The issuance of the Shares hereunder is being
made in reliance upon an exemption from registration afforded under Section 4(2)
of the Securities Act for transactions by an issuer not involving a public
offering. The Shareholder further acknowledges that if the Shares are issued to
the Shareholder in accordance with the provisions of this Agreement, such Shares
may not be resold without registration under the Securities Act or the existence
of an exemption therefrom. The Shareholder represents that it is familiar with
Rule 144 promulgated under the Securities Act, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.
The Shareholder agrees that Shareholder will not cause or otherwise require any
of the Shares of Integrated Stock received in the Transactions to be registered
for resale, regardless of any agreement that provides for registration rights,
for a period of two years after the effective date of the Transaction.

 

Section 2.11         Legends. It is understood that the Shares of Integrated
Stock will bear the following legends or ones that are substantially similar to
the following legends:

 

 - 4 - 

 

  

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS.

 

THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO AN AGREEMENT BETWEEN THE HOLDER
AND THE COMPANY WHEREBY THE HOLDER WILL NOT ATTEMPT TO SELL THE SECURITIES
DIRECTLY OR INDIRECTLY PRIOR TO THE ONE YEAR ANNIVERSARY OF ____________, 2016.

 

Additionally, the certificates representing the Shares of Integrated Stock will
bear any legend required by the “blue sky” laws of any state to the extent such
laws are applicable to the securities represented by the certificate so
legended.

 

Section 2.12         Opinion. The Shareholder shall not transfer any or all of
the Shares of Integrated Stock pursuant to Rule 144 or absent an effective
registration statement under the Securities Act and applicable state securities
law covering the disposition of Shares of Integrated Stock received by the
Shareholder, without first providing Integrated with an opinion of counsel
(which counsel and opinion are reasonably satisfactory to Integrated) to the
effect that such transfer will be made in compliance with Rule 144 or will be
exempt from the registration and the prospectus delivery requirements of the
Securities Act and the registration or qualification requirements of any
applicable U.S. state securities laws.

 

Article III

Representations and Warranties of Maven

 

Subject to the exceptions set forth in the Maven Disclosure Letter, Maven
represents and warrants to Integrated as follows.

 

Section 3.1           Organization, Standing and Power. Maven is duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is organized and has the corporate power and authority and possesses
all governmental franchises, licenses, permits, authorizations and approvals
necessary to enable it to own, lease or otherwise hold its properties and assets
and to conduct its businesses as presently conducted, other than such
franchises, licenses, permits, authorizations and approvals the lack of which,
individually or in the aggregate, has not had and would not reasonably be
expected to have a material adverse effect on Maven taken as a whole, a material
adverse effect on the ability of Maven to perform its obligations under this
Agreement or on the ability of Maven to consummate the Transactions (a “Maven
Material Adverse Effect”). Maven is duly qualified to do business in each
jurisdiction where the nature of its business or its ownership or leasing of its
properties make such qualification necessary except where the failure to so
qualify would not reasonably be expected to have a Maven Material Adverse
Effect. Maven has delivered to Integrated true and complete copies of the Maven
Certificate of Incorporation and Bylaws, as amended through the date of this
Agreement.

 

 - 5 - 

 

  

Section 3.2           Subsidiaries; Equity Interests.

 

(a)          The Maven Disclosure Letter either lists each subsidiary of Maven
and its jurisdiction of organization or indicates that it has no subsidiaries.
If it has any subsidiaries, then all the outstanding shares of capital stock or
equity investments of each subsidiary of Maven have been validly issued and are
fully paid and non-assessable and as of the date of this Agreement are owned by
Maven or by another subsidiary of Maven, free and clear of all Liens.

 

(b)          Except for its interests in its subsidiaries, if any, as listed on
the Maven Disclosure Letter, Maven does not, as of the date of this Agreement,
own, directly or indirectly, any capital stock, membership interest, partnership
interest, joint venture interest or other equity interest in any person.

 

Section 3.3           Capital Structure.

 

(a)          The authorized capital stock of Maven consists of 60,000,000 shares
of common stock, of which 2,967,000 are issued and outstanding. All the issued
and outstanding shares of Maven Stock are owned by the Shareholders. Except as
set forth above, no shares of capital stock or other voting securities of Maven
are issued, reserved for issuance or outstanding. All outstanding shares of the
capital stock of Maven are duly authorized, validly issued, fully paid and
non-assessable and not subject to or issued in violation of any purchase option,
call option, right of first refusal, preemptive right, subscription right or any
similar right under any provision of the applicable corporate laws of the State
of Nevada, the Maven Certificate of Incorporation, Maven Bylaws or any Contract
to which Maven is a party or otherwise bound, other than the Founder Stock
Purchase Agreement. There are no bonds, debentures, notes or other indebtedness
of Maven or any of its subsidiaries having the right to vote (or convertible
into, or exchangeable for, securities having the right to vote) on any matters
on which holders of Maven Stock or the capital stock of any of its subsidiaries,
if any, may vote (“Voting Maven Debt”).

 

(b)           As of the date of this Agreement, there are no options, warrants,
rights, convertible or exchangeable securities, “phantom” stock rights, stock
appreciation rights, stock-based performance units, commitments, Contracts,
arrangements or undertakings of any kind to which Maven or its subsidiaries, if
any, is a party or by which any of them is bound (a) obligating Maven or any of
its subsidiaries, if any, to issue, deliver or sell, or cause to be issued,
delivered or sold, additional shares of capital stock or other equity interests
in, or any security convertible or exercisable for or exchangeable into any
capital stock of or other equity interest in, Maven or its subsidiaries, if any,
or any Voting Maven Debt, (b) obligating Maven or its subsidiaries, if any, to
issue, grant, extend or enter into any such option, warrant, call, right,
security, commitment, Contract, arrangement or undertaking or (c) that give any
person the right to receive any economic benefit or right similar to or derived
from the economic benefits and rights occurring to holders of the capital stock
of Maven or of its subsidiaries, if any. As of the date of this Agreement, there
are not any outstanding contractual obligations of Maven to repurchase, redeem
or otherwise acquire any shares of capital stock of Maven.

 

Section 3.4           Authority; Execution and Delivery; Enforceability. Maven
has all requisite corporate power and authority to execute and deliver this
Agreement and to consummate the Transactions. The execution and delivery by
Maven of this Agreement and the consummation by Maven of the Transactions have
been duly authorized and approved by the Board of Directors of Maven and no
other corporate proceedings on the part of Maven are necessary to authorize this
Agreement and the Transactions. When executed and delivered, this Agreement will
be enforceable against Maven in accordance with its terms.

 

 - 6 - 

 

  

Section 3.5           No Conflicts; Consents.

 

(a)          The execution and delivery by Maven of this Agreement does not, and
the consummation of the Transactions and compliance with the terms hereof will
not, conflict with, or result in any violation of or default (with or without
notice or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to loss of a material benefit
under, or result in the creation of any Lien upon any of the properties or
assets of Maven or any of its subsidiaries under, any provision of (i) the Maven
Certificate of Incorporation and Bylaws or the comparable charter or
organizational documents of any of its subsidiaries, if any, (ii) any Contract
to which Maven or any of its subsidiaries, if any, is a party or to which any of
their respective properties or assets is subject or (iii) subject to the filings
and other matters referred to in Section 3.5(b), any material judgment, order or
decree or material Law applicable to Maven or any of its subsidiaries, if any,
or their respective properties or assets, other than, in the case of clauses
(ii) and (iii) above, any such items that, individually or in the aggregate,
have not had and would not reasonably be expected to have a Maven Material
Adverse Effect.

 

(b)          Except for required filings with the SEC and applicable “Blue Sky”
or state securities commissions, no Consent of, or registration, declaration or
filing with, or permit from, any Governmental Entity is required to be obtained
or made by or with respect to Maven or any of its subsidiaries, if any, in
connection with the execution, delivery and performance of this Agreement or the
consummation of the Transactions.

 

Section 3.6           Taxes.

 

(a)          Maven and each of its subsidiaries, if any, has timely filed, or
has caused to be timely filed on its behalf, all Tax Returns required to be
filed by it, and all such Tax Returns are true, complete and accurate, except to
the extent any failure to file or any inaccuracies in any filed Tax Returns,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Maven Material Adverse Effect. All Taxes shown to be due on
such Tax Returns, or otherwise owed, have been timely paid, except to the extent
that any failure to pay, individually or in the aggregate, has not had and would
not reasonably be expected to have a Maven Material Adverse Effect. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of Maven know of no basis for any such claim.

 

(b)          No deficiency with respect to any Taxes has been proposed, asserted
or assessed against Maven or any of its subsidiaries, and no requests for
waivers of the time to assess any such Taxes are pending, except to the extent
any such deficiency or request for waiver, individually or in the aggregate, has
not had and would not reasonably be expected to have a Maven Material Adverse
Effect.

 

Section 3.7           Benefit Plans.

 

(a)          Neither Maven nor any of its subsidiaries, if any, maintains any
collective bargaining agreement or any bonus, pension, profit sharing, deferred
compensation, incentive compensation, stock ownership, stock purchase, stock
option, phantom stock, retirement, vacation, severance, disability, death
benefit, hospitalization, medical or other plan, arrangement or understanding
(whether or not legally binding) providing benefits to any current or former
employee, officer or director of Maven or of its subsidiaries, if any. Except as
set forth in the Maven Disclosure Letter, as of the date of this Agreement there
are no severance or termination agreements or arrangements between Maven or its
subsidiaries, if any, on the one hand and any current or former employee,
officer or director of Maven or its subsidiaries, if any, on the other hand nor
does Maven or its subsidiaries, if any, have any general severance plan or
policy. Maven has provided to Integrated copies of all the foregoing plans, and
no amendments have been made to any of them not otherwise provided to
Integrated.

 

 - 7 - 

 

  

Section 3.8           Litigation. There is no Action against or affecting Maven
or its subsidiaries, if any, or any of their respective properties which (a)
adversely affects or challenges the legality, validity or enforceability of any
of this Agreement or the Shares or (b) could, if there were an unfavorable
decision, individually or in the aggregate, have or reasonably be expected to
result in a Maven Material Adverse Effect. Neither Maven nor its subsidiaries,
if any, nor any director or officer thereof (in his or her capacity as such), is
or has been the subject of any Action involving a claim or violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty.

 

Section 3.9           Compliance with Applicable Laws. Maven and each of its
subsidiaries, if any, have conducted their business and operations in compliance
with all applicable Laws, including those relating to occupational health and
safety and the environment, except for instances of noncompliance that,
individually and in the aggregate, have not had and would not reasonably be
expected to have a Maven Material Adverse Effect. Maven has not received any
written communication during the past two years from a Governmental Entity that
alleges that Maven or its subsidiaries, if any, is not in compliance in any
material respect with any applicable Law. This Section 3.9 does not relate to
matters with respect to Taxes, which are the subject of Section 3.6.

 

Section 3.10         Brokers. No broker, investment banker, financial advisor or
other person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission in connection with the Transactions based upon
arrangements made by or on behalf of Maven or any of its subsidiaries.

 

Section 3.11         Contracts. There are no Contracts that are material to the
business, properties, assets, condition (financial or otherwise), results of
operations or prospects of Maven and its subsidiaries taken as a whole. Neither
Maven nor its subsidiaries, if any, is in violation of or in default under (nor
does there exist any condition which upon the passage of time or the giving of
notice would cause such a violation of or default under) any Contract to which
it is a party or to which it or any of its properties or assets is subject,
except for violations or defaults that would not, individually or in the
aggregate, reasonably be expected to result in a Maven Material Adverse Effect.

 

Section 3.12         Title to Properties. Neither Maven nor its subsidiaries, if
any, own any real property. Maven and each of its subsidiaries, if any, has
sufficient title to, or valid leasehold interests in, all of its properties and
assets used in the conduct of its businesses. All such assets and properties,
other than assets and properties in which Maven or its subsidiaries, if any, has
leasehold interests, are free and clear of all Liens other than those set forth
in the Maven Disclosure Letter and except for Liens that, in the aggregate, do
not and will not materially interfere with the ability of Maven and its
subsidiaries, if any, to conduct business as currently conducted.

 

Section 3.13         Intellectual Property.

 

(a)          Maven represents the following with respect to its direct and
indirectly held Intellectual Property Rights: (i) Maven is the sole and
exclusive owner of all right, title and interest in and to Intellectual Property
Rights owned by Amply; (ii) the Intellectual Property Rights owned by Maven are
owned by Maven are free and clear of all Liens; (iii) Maven lawfully owns, or
otherwise has sufficient rights to exploit all Intellectual Property Rights used
by Maven as currently or currently intended to be exploited in the business of
Maven; (iv) Intellectual Property Rights owned by Maven are not subject to any
outstanding injunction, judgment, order, decree, or ruling; and (v) all
Intellectual Property Rights owned by Maven are fully transferable, alienable
and licensable by the Company without restriction and without payment of any
kind to any third party and without approval of any third party.

 

 - 8 - 

 

  

(b)          All required filings and fees related to the registered
Intellectual Property Rights of Maven have been timely filed with and paid to
the relevant Governmental Entities, and all registered Intellectual Property
Rights are valid, subsisting and enforceable; and been prosecuted in compliance
with all applicable rules, regulations and procedures of the applicable
Governmental Entities.

 

(c)          Maven has: (i) taken commercially reasonable measures to protect
and preserve its rights in its Intellectual Property Rights and the
confidentiality of any proprietary or confidential information, including any
trade secrets, owned or held by Maven; and (ii) only disclosed any such
proprietary or confidential information of Maven pursuant to the terms of an
agreement that requires the person receiving such trade secrets to reasonably
protect and not disclose such information.

 

(d)          Maven has all required licenses to use the intellectual property of
other parties that are used or currently intended to be used in its business,
all of which are valid, binding, and in full force and effect. Maven is not in
material default nor, to its knowledge, is any other party in default, of any
such license of Intellectual Property Rights of other parties, and no event has
occurred that constitutes a material default by Maven.

 

(e)          None of the Intellectual Property Rights of Maven or the conduct of
the business of Maven infringe, misappropriate or otherwise violate any
Intellectual Property Right of any other person or has previously infringed,
misappropriated or otherwise violated any Intellectual Property Right of any
other. There is no pending or, to the knowledge of Maven, threatened proceeding
or an offer of a license: (i) involving any Intellectual Property Rights of
Maven; or (ii) alleging that Maven, the Intellectual Property Rights of Maven,
or the conduct of the business of Maven infringes, misappropriates or otherwise
violates the rights of any other person.

 

(f)           To the knowledge of Maven, no person is infringing,
misappropriating or otherwise violating any Intellectual Property Rights of
Maven, or has previously done so.

 

(g)          The execution, delivery, and performance of this Agreement (or any
of the other Transaction Documents) or the consummation of the Transactions will
not, with or without notice or lapse of time, result in, or give any other
person the right or option to cause or declare: (i) a loss or impairment of, or
Lien on, any Intellectual Property Rights of Maven; (ii) a breach of or default
under any license applicable to the Intellectual Property Rights of Maven; (iii)
the release, disclosure, or delivery of any Intellectual Property Rights of
Maven by or to any escrow agent or other person; or (iv) the grant, assignment,
or transfer to any other person of any license or other right or interest under,
to, or in any of the Intellectual Property Rights of Maven. No person has an
interest or right in or to any improvements, modifications, enhancements,
customization or derivatives of any Intellectual Property Rights of Maven.

 

(h)          No funding, facilities or personnel of any educational institution
or Governmental Entity were used, directly or indirectly, to develop or create,
in whole or in part, any Intellectual Property of Maven.

 

(i)           Each current and former employee, officer, consultant and
contractor of Maven who is or has been involved in the development (alone or
with others) of any Intellectual Property by or for Maven, or has or previously
had access to any trade secrets held by Maven, has executed and delivered to
Maven a written and enforceable agreement that: (i) assigns to Maven, without an
ongoing obligation of payment, all of such employee’s, consultant’s or
contractor’s right, title and interest in and to any Intellectual Property
Rights of Maven, or (ii) provides commercially reasonable protection for any
proprietary or confidential information, including any trade secrets to which
the employee, consultant and/or contractor has had access. In each case in which
Maven has acquired ownership (or purported to acquire ownership) of any
Intellectual Property Rights from any person, Maven has obtained a written and
enforceable (pursuant to its terms) assignment respect to such Intellectual
Property Rights to Maven.

 

 - 9 - 

 

  

(j)           No present or former employee, officer, consultant or contractor
of Maven has any ownership, license or other right, title or interest in any
Intellectual Property Rights of Maven.

 

(k)          There is no pending or, to the knowledge of Maven, threatened
proceeding alleging that Maven has not: (i) complied in all material respects
with its published privacy policies, terms of use, and internal policies and all
applicable Law relating to data privacy, data protection and data security,
including with respect to the collection, storage, transmission, transfer
(including cross-border transfers), disclosure, destruction and use of
personally identifiable information; or (ii) taken sufficient measures to ensure
that personally identifiable information is protected against loss, damage and
unauthorized access, use, modification, or other misuse.

 

Section 3.14         Labor Matters.

 

(a)          There are no collective bargaining or other labor union agreements
to which Maven or its subsidiaries, if any, is a party or by which any of them
is bound. No material labor dispute exists or, to the knowledge of Maven, is
imminent with respect to any of the employees of Maven.

 

(b)          To the knowledge of Maven, no employee of Maven or any of its
subsidiaries is engaged in providing any services to Maven that would violate
any prior employment arrangement of the employee, including without any
limitation, any non-competition agreement, employment agreement or
non-disclosure agreement or provisions.

 

(c)          Each employee of Maven and its subsidiaries, if any, has been
engaged under written employment agreements that include invention and
intellectual property agreements which provide commercially reasonable
protections for Maven and provide that, subject to applicable Law, any of their
discoveries or intellectual property that they create belongs to Maven. Maven
has “work for hire” agreements with each of its independent service providers,
which in part provide that all the intellectual property that the service
provider may create for Maven will belong to Maven.

 

Section 3.15         Financial Statements; Liabilities.

 

(a)          Maven will deliver to Integrated its consolidated financial
statements since inception, audited or reviewed, as the case may for the period
required pursuant to Section 5.2(i) (the “Maven Financial Statements”).

 

(b)          The Maven Financial Statements, when delivered to Integrated will
have been prepared in accordance with generally accepted accounting principles
applied on a consistent basis throughout the periods indicated. The Maven
Financial Statements when delivered will fairly present in all material respects
the financial condition and operating results of Maven, on a consolidated basis,
as of the dates, and for the periods, indicated therein. Maven does not have any
material liabilities or obligations, contingent or otherwise, other than
(a) liabilities incurred in the ordinary course of business subsequent to the
Maven Financial Statements, and (b) obligations under contracts and commitments
incurred in the ordinary course of business and not required under generally
accepted accounting principles to be reflected in the Maven Financial
Statements, which, in both cases, individually and in the aggregate, would not
be reasonably expected to result in a Maven Material Adverse Effect.

 

 - 10 - 

 

  

Section 3.16         Insurance. Maven and its subsidiaries, if any, do not have
any insurance against losses and risks in the carrying on of its business. Maven
has no reason to believe that it will not be able to obtain insurance coverage
as may be necessary for its business on reasonable terms with respect to its
lines of business.

 

Section 3.17         Transactions with Affiliates and Employees. Except as set
forth in the Maven Financial Statements, none of the officers or directors of
Maven and, to the knowledge of Maven, none of the employees of Maven is
presently a party to any transaction with Maven or its subsidiaries, if any,
(other than for services as employees, officers and directors), including any
Contract or other arrangement providing for the furnishing of services to or by,
providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of Maven, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

 

Section 3.18         Application of Takeover Protections. Maven has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Maven
Certificate of Incorporation and Bylaws or the laws of its jurisdiction of
organization that is or could become applicable to the Shareholder as a result
of the Shareholder and Maven fulfilling their obligations or exercising their
rights under this Agreement, including, without limitation, the issuance of the
Shares and the Shareholder’s ownership of the Shares.

 

Section 3.19         Investment Company. Maven is not, and is not an affiliate
of, and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

Section 3.20         Foreign Corrupt Practices. Neither Maven, nor any of its
subsidiaries, nor, to Maven’s knowledge, any director, officer, agent, employee
or other person acting on behalf of Maven or its subsidiaries, if any, has, in
the course of its actions for, or on behalf of, Maven (a) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (b) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (c) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (d) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.

 

Section 3.21         Money Laundering Laws. Maven has not, and, to its
knowledge, none of the officers, directors, employees or agents purporting to
act on behalf of Maven or its subsidiaries, if any, has made any payment of
funds of Maven or its subsidiaries, if any or received or retained any funds in
violation of any law, rule or regulation relating to the “know your customer”
and anti-money laundering laws of any jurisdiction (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any
governmental authority involving Maven or its subsidiaries, if any with respect
to the Money Laundering Laws is pending or, to its knowledge, threatened.

 

Section 3.22         OFAC. Maven and its subsidiaries, if any, have not, and, to
its knowledge, none of the respective directors, officers, agents or employees
purporting to act on their behalf is currently the target of or reasonably
likely to become the target of any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury (“OFAC”); and
Maven and its subsidiaries, if any, will not directly or indirectly use the
funds of Integrated to lend, contribute or otherwise make available such funds
to any subsidiary, joint venture partner or other person or entity, for the
purpose of financing the activities of any person currently the target of any
U.S. sanctions administered by OFAC.

 

 - 11 - 

 

  

Section 3.23         Absence of Certain Changes or Events. Except as disclosed
in the Maven Financial Statements or the Maven Disclosure Letter, from date of
the Maven Financial Statements 2016 to the date of this Agreement, Maven has
conducted its business only in the ordinary course, and during such period there
has not been:

 

(a)          any change in the assets, liabilities, financial condition or
operating results of Maven or any of its subsidiaries, except changes in the
ordinary course of business that have not caused, in the aggregate, a Maven
Material Adverse Effect;

 

(a)          any damage, destruction or loss, whether or not covered by
insurance, that would have n Maven Material Adverse Effect;

 

(b)          any waiver or compromise by Maven or its subsidiaries, if any, of a
valuable right or of a material debt owed to it;

 

(c)          any satisfaction or discharge of any lien, claim, or encumbrance or
payment of any obligation by Maven or its subsidiaries, if any, except in the
ordinary course of business and the satisfaction or discharge of which would not
have a Maven Material Adverse Effect;

 

(d)          any material change to a material Contract by which Maven or its
subsidiaries, if any, or any of its respective assets is bound or subject;

 

(e)          any mortgage, pledge, transfer of a security interest in, or lien,
created by Maven or its subsidiaries, if any, with respect to any of its
material properties or assets, except liens for taxes not yet due or payable and
liens that arise in the ordinary course of business and do not materially impair
Maven’s or its subsidiaries’, if any, ownership or use of such property or
assets;

 

(f)           any loans or guarantees made by Maven or its subsidiaries, if any,
to or for the benefit of its employees, officers or directors, or any members of
their immediate families, or any loans or advances to any persons, corporations,
business trusts, associations, companies, partnerships, limited liability
companies, joint ventures and other entities, governments, agencies and
political subdivision other than travel advances and other advances made in the
ordinary course of its business taken as a whole;

 

(g)          any alteration of Maven’s method of accounting or the identity of
its auditors;

 

(h)          any declaration or payment of dividend or distribution of cash or
other property to the Shareholder or any purchase, redemption or agreements to
purchase or redeem any Maven Stock;

 

(i)           any issuance, sale, disposition or encumbrance of equity
securities to any officer, director or affiliate, or any change in their
outstanding shares of capital stock or their capitalization, whether by reason
of reclassification, recapitalization, stock split, combination, exchange or
readjustment of shares, stock dividend or otherwise, other than repurchases
pursuant to Founder Restricted Stock Purchase Agreement; or

 

(j)           any arrangement or commitment by Maven or its subsidiaries, if
any, to do any of the things described in this Section 3.23.

 

 - 12 - 

 

  

Section 3.24         Disclosure.

 

(a)          Maven confirms that neither it nor any person acting on its behalf
has provided Integrated or its agents or counsel with any information that it
believes constitutes material, non-public information except insofar as the
existence and terms of the proposed transactions hereunder may constitute such
information and except for information that will be disclosed by Integrated
under a current report on Form 8-K filed within four business days after the
Closing (“Super 8-K”). Maven understands and confirms that Integrated will rely
on the foregoing representations and covenants in effecting the Transactions and
acquiring the securities of Maven.

 

(b)          All of the representations and warranties of Maven and the
Shareholders set forth in this Agreement are true and correct in all material
respects and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading.

 

Section 3.25         Information Supplied. None of the information supplied or
to be supplied by Maven for inclusion or incorporation by reference in the 14f-1
Notice, at the date it is first mailed to Integrated’s stockholders, contains
any untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they are made, not
misleading.

 

Section 3.26        No Undisclosed Events, Liabilities, Developments or
Circumstances. No event, liability, development or circumstance has occurred or
exists, or is contemplated to occur with respect to Maven or its subsidiaries,
if any, or their respective businesses, properties, prospects, operations or
financial condition, that would be required to be disclosed by Maven under
applicable securities laws on a registration statement on Form S-1 filed with
the SEC relating to an issuance and sale by Maven of its Maven Stock and which
has not been publicly announced or will not be publicly announced in a current
report on Form 8-K, the Super 8-K, filed within four business days after the
Closing.

 

Section 3.27         No Additional Agreements. Maven does not have any
agreements or understandings with the Shareholders with respect to the
Transaction other than as specified in this Agreement.

 

Article IV

Representations and Warranties of Integrated

 

Subject to the exceptions set forth in the Integrated Disclosure Letter,
Integrated represents and warrants as follows to Maven and the Shareholders.

 

Section 4.1          Organization, Standing and Power. Integrated is duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has full corporate power and authority and possesses all
governmental franchises, licenses, permits, authorizations and approvals
necessary to enable it to own, lease or otherwise hold its properties and assets
and to conduct its businesses as presently conducted, other than such
franchises, licenses, permits, authorizations and approvals the lack of which,
individually or in the aggregate, has not had and would not reasonably be
expected to have a material adverse effect on Integrated, a material adverse
effect on the ability of Integrated to perform its obligations under this
Agreement or on the ability of Integrated to consummate the Transactions (an
“Integrated Material Adverse Effect”). Integrated is duly qualified to do
business in each jurisdiction where the nature of its business or its ownership
or leasing of its properties makes such qualification necessary and where the
failure to so qualify would reasonably be expected to have an Integrated
Material Adverse Effect. Integrated has delivered to Maven or its counsel true
and complete copies of the Integrated Charter and the Integrated Bylaws.

 

 - 13 - 

 

  

Section 4.2          Subsidiaries; Equity Interests. Integrated does not own,
directly or indirectly, any capital stock, membership interest, partnership
interest, joint venture interest or other equity interest in any person.

 

Section 4.3           Capital Structure.

 

(a)          The authorized capital stock of Integrated consists of 100,000,000
shares of common stock, $0.01 par value, and 1,000,000 shares of preferred
stock, $0.01 par value. As of the date hereof, (a) 9,530,379 shares of
Integrated Stock (common stock) are issued and outstanding, and (b) 168 shares
of redeemable preferred stock, designated as Class G (“Series G Preferred”), are
issued and outstanding, with a $168,496 aggregate liquidation value, and (c) no
shares of Integrated Stock or preferred stock are held by Integrated in its
treasury. There are warrants and options issued and outstanding which provide
for the issuance of 175,000 shares of Integrated Stock upon exercise, and there
will be an additional warrant issued to MDB at the Closing which as set forth in
the Exchange Formula in Annex C will provide for the issuance of 1,168,344
shares of Integrated Stock upon exercise, subject to adjustment for any changes
in the capitalization of Integrated as of the Closing pursuant to the Exchange
Formula. Except as set forth above, no shares of capital stock or other voting
securities of Integrated were issued, reserved for issuance or outstanding. All
outstanding shares of the capital stock of Integrated are, and all such shares
that may be issued prior to the date hereof will be when issued, duly
authorized, validly issued, fully paid and non-assessable and not subject to or
issued in violation of any purchase option, call option, right of first refusal,
preemptive right, subscription right or any similar right under any provision of
the Delaware General Corporation Laws (the “DGCL”), the Integrated certificate
of incorporation, the Integrated Bylaws or any Contract to which Integrated is a
party or otherwise bound. There are no bonds, debentures, notes or other
indebtedness of Integrated having the right to vote (or convertible into, or
exchangeable for, securities having the right to vote) on any matters on which
holders of Integrated Stock may vote (“Voting Integrated Debt”).

 

(b)          Except as provided in Section 4.3(a), there are no options,
warrants, rights, convertible or exchangeable securities, “phantom” stock
rights, stock appreciation rights, stock-based performance units, commitments,
Contracts, arrangements or undertakings of any kind to which Integrated or its
subsidiaries, if any, is a party or by which any of them is bound (a) obligating
Integrated or any of its subsidiaries, if any, to issue, deliver or sell, or
cause to be issued, delivered or sold, additional shares of capital stock or
other equity interests in, or any security convertible or exercisable for or
exchangeable into any capital stock of or other equity interest in, Integrated
or its subsidiaries, (b) obligating Integrated or its subsidiaries, if any, to
issue, grant, extend or enter into any such option, warrant, call, right,
security, commitment, Contract, arrangement or undertaking or (c) that give any
person the right to receive any economic benefit or right similar to or derived
from the economic benefits and rights occurring to holders of the capital stock
of Integrated or of its subsidiaries, if any. As of the date of this Agreement,
there are not any outstanding contractual obligations of Integrated to
repurchase, redeem or otherwise acquire any shares of capital stock of
Integrated.

 

(c)          The Class G Preferred was issued pursuant to a Certificate of
Designation dated May 22, 2000 (“Designation”). Integrated has the right under
the Certificate to either cause a mandatory conversion with the option to buy
out the conversion shares to be issued or to redeem at any time all, but not
less than all, of the shares of Series G Preferred as provided in the
Designation. The Redemption Price is the greater of $1,500 share or amount
computed under Section 6 of the Designation, which amount is less than $1,500
per share based on historical share prices for the ISS Common Stock. Upon
completion of either action with respect to the Series G Preferred, the Series G
Preferred shall be cancelled and not subject to reissuance. Once Integrated has
exercised its above rights, the Series G Preferred shall not have any rights to
convert into common stock of Integrated or other conversion rights and the
holders thereof shall be required under the Certificate to surrender the Series
G Preferred to the Company. If the holders of the Series G Preferred cannot be
determined, Integrated shall have the right and obligation to escheat to
Delaware the value of the shares in discharge of its obligations with respect to
the Series G Preferred, which value of the Class G Preferred, in the aggregate,
$168,000. To the knowledge of Integrated, the holders of the Series G Preferred
cannot be determined and Integrated is permitted to escheat to Delaware the
value of shares.

 

 - 14 - 

 

  

Section 4.4           Authority; Execution and Delivery; Enforceability. The
execution and delivery by Integrated of this Agreement and the consummation by
Integrated of the Transactions have been duly authorized and approved by the
Board of Directors of Integrated and no other corporate proceedings on the part
of Integrated are necessary to authorize this Agreement and the Transactions.
This Agreement constitutes a legal, valid and binding obligation of Integrated,
enforceable against Integrated in accordance with the terms hereof.

 

Section 4.5           No Conflicts; Consents.

 

(a)          The execution and delivery by Integrated of this Agreement does
not, and the consummation of Transactions and compliance with the terms hereof
will not, contravene, conflict with or result in any violation of or default
(with or without notice or lapse of time, or both) under, or give rise to a
right of termination, cancellation or acceleration of any obligation or to loss
of a material benefit under, or to increased, additional, accelerated or
guaranteed rights or entitlements of any person under, or result in the creation
of any Lien upon any of the properties or assets of Integrated under, any
provision of (i) the Integrated Charter or Integrated Bylaws, (ii) any material
Contract to which Integrated is a party or to which any of its properties or
assets is subject or (iii) subject to the filings and other matters referred to
in Section 4.5(b), any material Order or material Law applicable to Integrated
or its properties or assets, other than, in the case of clauses (ii) and (iii)
above, any such items that, individually or in the aggregate, have not had and
would not reasonably be expected to have an Integrated Material Adverse Effect.

 

(b)          Except for required filings with the SEC and applicable “Blue Sky”
or state securities commissions, no Consent of, or registration, declaration or
filing with, or permit from, any Governmental Entity is required to be obtained
or made by or with respect to Integrated in connection with the execution,
delivery and performance of this Agreement or the consummation of the
Transactions.

 

Section 4.6           Taxes.

 

(a)          Since January 1, 2009, Integrated has timely filed, or has caused
to be timely filed on its behalf, all Tax Returns required to be filed by it,
and except for the Tax Returns for the Delaware franchise tax, all such Tax
Returns are true, complete and accurate, except to the extent any failure to
file, any delinquency in filing or any inaccuracies in any filed Tax Returns,
individually or in the aggregate, have not had and would not reasonably be
expected to have an Integrated Material Adverse Effect. Except for the Tax
Returns for the Delaware franchise taxes, all Taxes shown to be due on such Tax
Returns, or otherwise owed, have been timely paid, except to the extent that any
failure to pay, individually or in the aggregate, has not had and would not
reasonably be expected to have an Integrated Material Adverse Effect.

 

(b)          Except for a portion of the Delaware franchise tax for the prior
years and the associated interest, the most recent financial statements
contained in the SEC Reports reflect an adequate reserve for all Taxes payable
by Integrated (in addition to any reserve for deferred Taxes to reflect timing
differences between book and Tax items) for all Taxable periods and portions
thereof through the date of such financial statements. No deficiency with
respect to any Taxes has been proposed, asserted or assessed against Integrated,
and no requests for waivers of the time to assess any such Taxes are pending,
except to the extent any such deficiency or request for waiver, individually or
in the aggregate, has not had and would not reasonably be expected to have an
Integrated Material Adverse Effect.

 

 - 15 - 

 

  

(c)          There are no Liens for Taxes (other than for current Taxes not yet
due and payable) on the assets of Integrated. Integrated is not bound by any
agreement with respect to Taxes.

 

Section 4.7           Benefit Plans. Except for stock options granted from time
to time on an individual, non-plan basis to the directors and officers,
Integrated does not have or maintain or contribute to any bonus, pension, profit
sharing, deferred compensation, incentive compensation, stock ownership, stock
purchase, stock option, phantom stock, retirement, vacation, severance,
disability, death benefit, hospitalization, medical or other plan, arrangement
or understanding (whether or not legally binding) providing benefits to any
current or former employee, officer or director of Integrated As of the date of
this Agreement, except for an investment banking agreement with MDB, the
principal owner thereof and an affiliate thereof who are directors and officers
of Integrated, there are no employment, consulting, indemnification, severance
or termination agreements or arrangements between Integrated and any current or
former employee, officer or director of Integrated, nor does Integrated have any
general severance plan or policy.

 

Section 4.8           ERISA Compliance; Excess Parachute Payments. Integrated
does not have, maintain or contribute to any “employee pension benefit plans”
(as defined in Section 3(2) of ERISA), “employee welfare benefit plans” (as
defined in Section 3(1) of ERISA) or any other benefit plan for the benefit of
any current or former employees, consultants, officers or directors of
Integrated

 

Section 4.9           Litigation. There is no Action against or affecting
Integrated or any of its properties which (a) adversely affects or challenges
the legality, validity or enforceability of either of this Agreement or the
Shares or (b) could, if there were an unfavorable decision, individually or in
the aggregate, have or reasonably be expected to result in an Integrated
Material Adverse Effect. Neither Integrated nor any director or officer (in his
or her capacity as such), is or has been the subject of any Action involving a
claim or violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty.

 

Section 4.10         Compliance with Applicable Laws. To the knowledge of
Integrated, Integrated is in compliance with all applicable Laws, including
those relating to occupational health and safety, the environment, export
controls, trade sanctions and embargoes, except for instances of noncompliance
that, individually and in the aggregate, have not had and would not reasonably
be expected to have an Integrated Material Adverse Effect. Integrated has not
received any written communication during the past two years from a Governmental
Entity that alleges that Integrated is not in compliance in any material respect
with any applicable Law. Integrated is in compliance with all effective
requirements of the Sarbanes-Oxley Act of 2002, as amended, and the rules and
regulations thereunder, that are applicable to it, except where such
noncompliance could not have or reasonably be expected to result in an
Integrated Material Adverse Effect. This Section 4.10 does not relate to matters
with respect to Taxes, which are the subject of Section 4.6.

 

Section 4.11         Contracts. Except as disclosed or described in the SEC
Reports, there are no Contracts that are material to the business, properties,
assets, condition (financial or otherwise), results of operations or prospects
of Integrated taken as a whole. Integrated is not in violation of or in default
under (nor does there exist any condition which upon the passage of time or the
giving of notice would cause such a violation of or default under) any Contract
to which it is a party or to which it or any of its properties or assets is
subject, except for violations or defaults that would not, individually or in
the aggregate, reasonably be expected to result in an Integrated Material
Adverse Effect.

 

 - 16 - 

 

  

Section 4.12         Title to Properties. Integrated has good title to, or valid
leasehold interests in, all of its properties and assets used in the conduct of
its businesses. All such assets and properties, other than assets and properties
in which Integrated has leasehold interests, are free and clear of all Liens,
except for Liens that, in the aggregate, do not and will not materially
interfere with the ability of Integrated to conduct business as currently
conducted. Integrated has complied in all material respects with the terms of
all material leases to which it is a party and under which it is in occupancy,
and all such leases are in full force and effect. Integrated enjoys peaceful and
undisturbed possession under all such material leases.

 

Section 4.13         Intellectual Property. Integrated does not own, nor is
validly licensed nor otherwise has the right to use, any Intellectual Property
Rights. No claims are pending or, to the knowledge of Integrated, threatened
that Integrated is infringing or otherwise adversely affecting the rights of any
person with regard to any Intellectual Property Right.

 

Section 4.14         Labor Matters. There are no collective bargaining or other
labor union agreements to which Integrated is a party or by which it is bound.
No material labor dispute exists or, to the knowledge of Integrated, is imminent
with respect to any of the employees of Integrated

 

Section 4.15         SEC Documents; Undisclosed Liabilities.

 

(a)          Integrated has filed all reports, schedules, forms, statements, and
other documents required to be filed by it with the SEC since January 1, 2013,
pursuant to Sections 13(a), 14(a) and 15(d) of the Exchange Act (the “SEC
Reports”).

 

(b)          As of its respective filing date, each SEC Report complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the SEC promulgated thereunder applicable to such SEC Report.
Except to the extent that information contained in any SEC Report has been
revised or superseded by a later SEC Report and with respect to the Delaware
franchise taxes, none of the SEC Reports contains any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The consolidated
financial statements of Integrated included in the SEC Reports comply as to form
in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto, have been
prepared in accordance with the U.S. generally accepted accounting principles
(except, in the case of unaudited statements, as permitted by the rules and
regulations of the SEC) applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto) and fairly present
the consolidated financial position of Integrated and its consolidated
subsidiaries as of the dates thereof and the consolidated results of their
operations and cash flows for the periods shown (subject, in the case of
unaudited statements, to normal year-end audit adjustments) and subject to
Delaware franchise taxes.

 

(c)          Except for the Delaware franchise taxes and associated interest, as
indicated in the Integrated Disclosure Letter, Integrated has no liabilities or
obligations of any nature (whether accrued, absolute, contingent or otherwise)
in excess of $3,000 individually required by U.S. generally accepted accounting
principles to be set forth on a balance sheet of Integrated or in the notes
thereto. Except as otherwise disclosed herein, in the SEC Reports or in the
Integrated Disclosure Letter, there are no financial or contractual obligations
and liabilities (including any obligations to issue capital stock or other
securities) due after the date hereof.

 

 - 17 - 

 

  

Section 4.16         Transactions With Affiliates and Employees. Except as
disclosed in the SEC Reports filed since January 1, 2016 and other than the (i)
investment banking agreement with MDB, (ii) the guarantee by MDB for the
repayment of the loans made by Integrated to Maven, and (iii) the employment
arrangement with Gary Schuman as chief financial officer who is also an employee
of MDB, none of the officers or directors of Integrated and, to the knowledge of
Integrated, none of the employees of Integrated is presently a party to any
transaction with Integrated (other than for services as employees, officers and
directors), including any Contract or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of Integrated, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.

 

Section 4.17         Internal Accounting Controls. Except as disclosed in the
SEC Reports and with respect to the Delaware franchise taxes, Integrated
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (a) transactions are executed in accordance with
management’s general or specific authorizations, (b) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability,
(c) access to assets is permitted only in accordance with management’s general
or specific authorization, and (d) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Integrated has established disclosure
controls and procedures for Integrated and designed such disclosure controls and
procedures to ensure that material information relating to Integrated is made
known to the officers by others within Integrated. The officers of Integrated
have evaluated the effectiveness of the Integrated controls and procedures and
have disclosed in the SEC Reports certain material weaknesses. Since the date of
the most recent financial statements contained in the SEC Reports, there have
been no significant changes in the Integrated internal controls or, to the
knowledge of Integrated, in other factors that could significantly affect the
Integrated internal controls.

 

Section 4.18         Solvency. Except as disclosed in the SEC Reports, based on
the financial condition of Integrated as of the Closing Date (and assuming that
the Closing shall have occurred), (a) the fair saleable value of the Integrated
assets exceeds the amount that will be required to be paid on or in respect of
the existing debts and other liabilities (including known contingent
liabilities) of Integrated as they mature, (b) the assets of Integrated do not
constitute unreasonably small capital to carry on its business for the current
fiscal year as now conducted and as proposed to be conducted, including its
capital needs, taking into account the particular capital requirements of the
business conducted by Integrated, and projected capital requirements and capital
availability thereof, and (c) the current cash flow of Integrated, together with
the proceeds Integrated would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, would be sufficient
to pay all amounts on or in respect of its debt when such amounts are required
to be paid. Integrated does not intend to incur debts beyond its ability to pay
such debts as they mature (taking into account the timing and amounts of cash to
be payable on or in respect of its debt).

 

Section 4.19         Investment Company. Integrated is not, and is not an
affiliate of, and at the time of immediately following the Closing will not have
become, an “investment company” within the meaning of the Investment Company Act
of 1940, as amended.

 

Section 4.20         Foreign Corrupt Practices. Neither Integrated, nor to the
knowledge of Integrated, any director, officer, agent, employee or other person
acting on behalf of Integrated has, in the course of its actions for, or on
behalf of, Integrated (a) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (b) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (c)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (d) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.

 

 - 18 - 

 

  

Section 4.21         Money Laundering Laws. Integrated has not, and, to its
knowledge, none of the officers, directors, employees or agents purporting to
act on behalf of Integrated has made any payment of funds of Integrated, if any
or received or retained any funds in violation of any law, rule or regulation
relating to the “know your customer” and Money Laundering Laws and no action,
suit or proceeding by or before any governmental authority involving Integrated
with respect to the Money Laundering Laws is pending or, to its knowledge,
threatened.

 

Section 4.22         OFAC. Integrated have not, and, to its knowledge, none of
the respective directors, officers, agents or employees purporting to act on
their behalf is currently the target of or reasonably likely to become the
target of any U.S. sanctions administered by OFAC; and Integrated will not
directly or indirectly use the funds of Integrated to lend, contribute or
otherwise make available such funds to any subsidiary, joint venture partner or
other person or entity, for the purpose of financing the activities of any
person currently the target of any U.S. sanctions administered by OFAC.

 

Section 4.23         Absence of Certain Changes or Events. Except as disclosed
in the applicable SEC Reports and the Integrated Disclosure Letter with respect
to the Delaware franchise taxes payable by Integrated, from the date of the most
recent financial statements contained in the SEC Reports to the date of this
Agreement, Integrated has conducted its business only in the ordinary course,
and during such period there has not been:

 

(a)          any change in the assets, liabilities, financial condition or
operating results of Integrated from that reflected in the financial statements
contained in the SEC Reports, except changes in the ordinary course of business
that have not caused, in the aggregate, an Integrated Material Adverse Effect;

 

(b)          any damage, destruction or loss, whether or not covered by
insurance, that would have an Integrated Material Adverse Effect;

 

(c)          any waiver or compromise by Integrated of a valuable right or of a
material debt owed to it;

 

(d)          any satisfaction or discharge of any lien, claim, or encumbrance or
payment of any obligation by Integrated, except in the ordinary course of
business and the satisfaction or discharge of which would not have an Integrated
Material Adverse Effect;

 

(e)          any material change to a material Contract by which Integrated or
any of its assets is bound or subject;

 

(f)           any material change in any compensation arrangement or agreement
with any employee, officer, director or stockholder;

 

(g)          any resignation or termination of employment of any officer of
Integrated;

 

(h)          any mortgage, pledge, transfer of a security interest in or lien
created by Integrated with respect to any of its material properties or assets,
except liens for taxes not yet due or payable and liens that arise in the
ordinary course of business and that do not materially impair Integrated’s
ownership or use of such property or assets;

 

 - 19 - 

 

  

(i)           any loans or guarantees made by Integrated to or for the benefit
of its employees, officers or directors, or any members of their immediate
families, other than travel advances and other advances made in the ordinary
course of its business;

 

(j)           any declaration, setting aside or payment or other distribution in
respect of any of the capital stock of Integrated, or any direct or indirect
redemption, purchase, or other acquisition of any of such stock by Integrated;

 

(k)          any alteration of the method of accounting or the identity of its
auditors of Integrated;

 

(l)           any issuance of equity securities to any officer, director or
affiliate, except pursuant to existing Integrated stock option plans; or

 

(m)         any arrangement or commitment by Integrated to do any of the things
described in this Section 4.22.

 

Section 4.24         Certain Registration Matters. Except for the registration
rights agreement with MDB and the officers and directors of Integrated,
Integrated has not granted or agreed to grant to any person any rights
(including “piggy-back” registration rights) to have any securities of
Integrated registered with the SEC or any other governmental authority that have
not been satisfied.

 

Section 4.25         Listing and Maintenance Requirements. Integrated is, and
has no reason to believe that it will not in the foreseeable future continue to
be, in compliance with the listing and maintenance requirements for continued
listing of the Integrated Stock on the trading market on which the Integrated
Stock is currently listed or quoted. The issuance and sale of the Shares under
this Agreement does not contravene the rules and regulations of the trading
market on which the Integrated Stock are currently listed or quoted, and no
approval of the stockholders of Integrated is required for Integrated to issue
and deliver to the Shareholder the Shares contemplated by this Agreement to
comply with any listing or maintenance requirements for continued listing on the
trading market on which the Integrated Stock is currently listed or quoted.

 

Section 4.26         Disclosure. Integrated confirms that neither it nor any
person acting on its behalf has provided the Shareholders or its agents or
counsel with any information that Integrated believes constitutes material,
non-public information except insofar as the existence and terms of the proposed
transactions hereunder may constitute such information and except for
information that will be disclosed by Integrated under a current report on Form
8-K filed within four business days after the Closing. Integrated understands
and confirms that the Shareholders will rely on the foregoing representations
and covenants in effecting transactions in securities of Integrated. All of the
representations and warranties set forth in this Agreement are true and correct
and do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading.

 

Section 4.27         Information Supplied. None of the information supplied or
to be supplied by Integrated for inclusion or incorporation by reference in the
14f-1 Notice , if any, will, at the date it is first mailed to the stockholders
of Integrated, contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary in order to make
the statements therein, in light of the circumstances under which they are made,
not misleading.

 

 - 20 - 

 

  

Section 4.28        No Undisclosed Events, Liabilities, Developments or
Circumstances. No event, liability, development or circumstance has occurred or
exists, or is contemplated to occur with respect to Integrated, or its
businesses, properties, prospects, operations or financial condition, that would
be required to be disclosed by Integrated under applicable securities laws on a
registration statement on Form S-1 filed with the SEC relating to an issuance
and sale by Integrated of its common stock and which has not been publicly
announced or will not be publicly announced in a current report on Form 8-K, the
Super 8-K, filed within four business days after the Closing.

 

Section 4.29         No Additional Agreements. Integrated does not have any
agreement or understanding with the Shareholders with respect to the
Transactions other than as specified in this Agreement.

 

Article V

Conditions to Closing

 

Section 5.1           Integrated Conditions Precedent. The obligations of the
Shareholders and Maven to enter into and complete the Closing are subject, at
the option of the Shareholders (deciding by a majority of the Maven Stock they
hold or have the right to obtain) and Maven, to the fulfillment on or prior to
the Closing Date of the following conditions, any one or more of which may be
waived by Maven and the Shareholders in writing.

 

(a)          Representations and Covenants. The representations and warranties
of Integrated contained in this Agreement shall be true in all material respects
on and as of the Closing Date with the same force and effect as though made on
and as of the Closing Date. Integrated shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
to be performed or complied with by Integrated on or prior to the Closing Date.
Integrated shall have delivered to the Shareholder and Maven a certificate,
dated the Closing Date, to the foregoing effect.

 

(b)          Litigation. No action, suit or proceeding shall have been
instituted before any court or governmental or regulatory body or instituted or
threatened by any governmental or regulatory body to restrain, modify or prevent
the carrying out of the Transactions or to seek damages or a discovery order in
connection with such Transactions, or which has or may have, in the reasonable
opinion of Maven or the Shareholder, a materially adverse effect on the assets,
properties, business, operations or condition (financial or otherwise) of
Integrated.

 

(c)          Consents. All material consents, waivers, approvals, authorizations
or orders required to be obtained, and all filings required to be made, by
Integrated for the authorization, execution and delivery of this Agreement and
the consummation by it of the Transactions shall have been obtained and made by
Integrated, except where the failure to receive such consents, waivers,
approvals, authorizations or orders or to make such filings would not have an
Integrated Material Adverse Effect.

 

(d)          No Material Adverse Change. There shall not have been any
occurrence, event, incident, action, failure to act, or transaction since June
30, 2016, which has had or is reasonably likely to cause an Integrated Material
Adverse Effect.

 

(e)          Post-Closing Capitalization. At, and immediately after, the
Closing, the authorized capitalization, and the number of issued and outstanding
shares of the capital stock of Integrated, on a fully-diluted basis, as
indicated on a schedule to be delivered by the Parties at or prior to the
Closing, shall be acceptable to Maven and the Shareholders (acting by a majority
of the Maven common stock they hold or have the right to obtain) and consistent
with Exchange Formula in Annex C.

 

(f)           Satisfactory Completion of Due Diligence. Maven and the
Shareholders shall have completed their legal, accounting and business due
diligence of Integrated and the results thereof shall be satisfactory to Maven
and the Shareholders (acting by a majority of the Maven common stock they hold
or have the right to obtain) in their sole and absolute discretion.

 

 - 21 - 

 

  

(g)          SEC Reports; Form 10-Q. Integrated shall have filed all reports and
other documents required to be filed by it under the U.S. federal securities
laws through the Closing Date. In addition, regardless of the legal due date,
Integrated shall have filed with the SEC its quarterly report on Form 10-Q for
the fiscal quarter ended September 30, 2016 prior to the Closing.

 

(h)          OTC Quotation. Integrated shall have maintained its status as a
company whose common stock is traded on the OTC interdealer markets of the
United States and no reason shall exist as to why such status shall not continue
immediately following the Closing.

 

(i)           No Suspensions of Trading in Integrated Stock; Listing. Trading in
the Integrated Stock shall not have been suspended by the SEC or any trading
market (except for any suspensions of trading of not more than one trading day
solely to permit dissemination of material information regarding Integrated) at
any time since the date of execution of this Agreement, and the Integrated Stock
shall have been at all times since such date listed for trading on a trading
market.

 

(j)           Secretary’s Certificate. Integrated shall have delivered to Maven
a certificate, signed by its Secretary, certifying that the attached copies of
the Integrated certificate of incorporation, Integrated Bylaws and resolutions
of its Board of Directors approving this Agreement and the resolutions are all
true, complete and correct and remain in full force and effect.

 

(k)          Good Standing Certificate. Integrated shall have delivered to Maven
a certificate of good standing of Integrated dated within five (5) business days
of Closing, issued by the Secretary of State of Delaware.

 

(l)           Maven Shareholder Escrow Agreement. Integrated shall have received
a fully executed Maven Shareholder Escrow Agreement, in the form attached hereto
as Exhibit A (the “Escrow Agreement”), providing for the delivery of 35% of the
Integrated Stock comprising the Shares to the Escrow Agent (as defined therein)
to be held until the end of the Escrow Period (as defined therein), which such
Integrated Stock shall also be subject to repurchase for par value if Maven
fails to meet, in all material respects, certain performance objectives of Maven
and or Integrated on a consolidated basis after the Closing pursuant to the
Escrow Agreement.

 

(m)         Mortgage Release and Guarantee Cancellation. Integrated shall have
delivered to Mr. James C. Heckman all required documentation, as he determines
in his sole discretion, necessary to terminate the mortgages held by Integrated
on certain properties in Bainbridge, Washington State and Whistler, British
Columbia in respect of debt of Maven, and Integrated shall have delivered to Mr.
James C. Heckman and MDB all required documentation, as they independently
determine in their respective sole discretions, necessary to release the
personal guarantee of Mr. James C. Heckman and the corporate guarantee of
certain debt of Maven.

 

(n)          Maven Debt Cancellation. To the extent confirmed at the Closing for
the required documentation, Maven will have received all required documentation
necessary, in the opinion of Maven as it decides, to terminate any and all of
debt or other obligations owed by Maven to Integrated.

 

(o)          Payment of MDB Fee and Issuance of MDB Warrant. Integrated shall
have delivered to MDB payment of the MDB fee under the investment banking
agreement and the warrant to purchase shares of common stock of Integrated as
required by the investment banking agreement, both of which have been accepted
by MDB, in its sole discretion and in form reasonably acceptable to Maven.

 

 - 22 - 

 

  

(p)          Issuance of Stock Certificate. Integrated shall have delivered to
each of the Shareholders one or more certificates representing the Shares of
Integrated Stock issued to the Shareholder in accordance with Annex A, as
updated as provided in Section 5.2(e) subject to the delivery required by the
Escrow Agreement.

 

(q)          Employment Agreements. At the Closing, all of the employees of
Maven will have executed and delivered to either Maven or Integrated, as Maven
determines, new or continuing agreements or written arrangements for their
employment with Maven, in a form reasonably acceptable Integrated. The
agreements and written arrangements, among other things, (i) will contain
commercially reasonable non-competition and no-solicitation provisions which
prohibit the employee from participating or investing or engage in any business
competitive with that conducted by Maven and its subsidiaries after the Closing,
whether through ownership, employment or otherwise, during the employment and
for a reasonable period after the termination of the employment, not less than
12 months and (ii) will contain commercially reasonable provisions for the
ownership of all intellectual property created by the Employee during the
employment to be owned by Maven or Integrated and related assignment provisions
for any prior or related intellectual property of Maven and Integrated. All
founders will have such other agreements relating to employment as are
reasonably requested by Integrated.

 

Section 5.2           Maven and Shareholder Conditions Precedent. The
obligations of Integrated to enter into and complete the Closing is subject, at
the option of Integrated, to the fulfillment on or prior to the Closing Date of
the following conditions, any one or more of which may be waived by Integrated
in writing.

 

(a)          Representations and Covenants. The representations and warranties
of the Shareholders and Maven contained in this Agreement shall be true in all
material respects on and as of the Closing Date with the same force and effect
as though made on and as of the Closing Date. The Shareholders and Maven shall
each have performed and complied in all material respects with all covenants and
agreements required by this Agreement to be performed or complied with by the
Shareholders and Maven on or prior to the Closing Date. Each of Maven and the
Shareholder shall have delivered to Integrated a certificate, dated the Closing
Date, to the foregoing effect.

 

(b)          Litigation. No action, suit or proceeding shall have been
instituted before any court or governmental or regulatory body or instituted or
threatened by any governmental or regulatory body to restrain, modify or prevent
the carrying out of the Transactions or to seek damages or a discovery order in
connection with such Transactions, or which has or may have, in the reasonable
opinion of Integrated, a materially adverse effect on the assets, properties,
business, operations or condition (financial or otherwise) of Maven.

 

(c)          Consents. All material consents, waivers, approvals, authorizations
or orders required to be obtained, and all filings required to be made, by the
Shareholders or Maven for the authorization, execution and delivery of this
Agreement and the consummation by them of the Transactions, shall have been
obtained and made by the Shareholder or Maven, except where the failure to
receive such consents, waivers, approvals, authorizations or orders or to make
such filings would not have a Maven Material Adverse Effect.

 

(d)          No Material Adverse Change. There shall not have been any
occurrence, event, incident, action, failure to act, or transaction since the
date of the Maven Financial Statements which has had or is reasonably likely to
cause a Maven Material Adverse Effect.

 

(e)          Post-Closing Capitalization. At, and immediately after, the
Closing, the authorized capitalization, and the number of issued and outstanding
shares of the capital stock of Integrated, on a fully-diluted basis, as
indicated on a schedule to be delivered by the Parties at or prior to the
Closing, shall be consistent with Annex C.

 

 - 23 - 

 

  

(f)           Satisfactory Completion of Due Diligence. Integrated shall have
completed its legal, accounting and business due diligence of Maven and the
Shareholder and the results thereof shall be satisfactory to Integrated in its
sole and absolute discretion.

 

(g)          Secretary’s Certificate. Maven shall have delivered to Integrated a
certificate, signed by its Secretary (or authorized director or officer),
certifying that the attached copies of the Maven certificate of incorporation,
as amended, the Maven Bylaws, resolutions of the Board of Directors of Maven
approving this Agreement and the resolutions are all true, complete and correct
and remain in full force and effect, and a capitalization table which sets forth
the names of the shareholders of Maven, number of shares such shareholder owns
immediately prior to the Closing and the number of Shares to be issued to such
shareholder at the Closing.

 

(h)          Certificate of Good Standing. Maven shall have delivered to
Integrated a certificate of good standing of Maven dated within five (5)
business days of Closing, issued by the Secretary of State of Nevada.

 

(i)           Delivery of Audit Report and Financial Statements. Maven shall
have completed the Maven Financial Statements and shall have received an audit
report from an independent audit firm that is registered with the Public Company
Accounting Oversight Board. The form and substance of the Maven Financial
Statements shall be satisfactory to Integrated in its reasonable discretion and
suitable for inclusion in the Form 8-K, the Super 8-K, and the independent audit
firm for Maven will have consented to the inclusion of the Maven Financial
Statements and their audit report in the Form8-K, the Super 8-K.

 

(j)           SEC Reports; Super Form 8-K. Integrated will have filed its
Current Report on Form 8-K for the interim period ended September 30, 2016.
Maven shall have provided to Integrated all the information required to be
included in the Super 8-K, including, but not limited to, the necessary business
and audited/unaudited financial statements of Maven, including all required
consents. Additionally Integrated will have received from its independent audit
firm the audited and reviewed financial statements of Integrated required to be
included in the Super 8-K, including all required consents for filing. A final
version of the Super 8-K, in form ready to be filed as of the Closing, has been
approved by the auditors for both Maven and Integrated and by Maven and the
board of directors of Integrated.

 

(k)          Maven Shareholder Escrow Agreement. Integrated shall have received
a fully executed Escrow Agreement providing for the delivery of 35% of the
Integrated Stock comprising the Shares to the Escrow Agent to be held until the
end of the Escrow Period, which shall such Integrated Stock shall also subject
to repurchase for par value if Maven fails to meet, in all material respects,
certain performance objectives of Maven and or Integrated on a consolidated
basis after the Closing pursuant to the Escrow Agreement.

 

(l)           Integrated Lock Up Agreements; Registration Rights Agreement.
Integrated shall have received a fully executed one-year lock-up agreement from
each of Christopher A. Marlett, MDB (and any designees of MDB holding shares of
common stock or the right to acquire common stock of Integrated), Gary Schuman,
Robert Levande and Peter Mills with respect to their shares of common stock of
Integrated which they hold or have the right to obtain through the exercise of
any options or warrants, all held or to be issued as of the date of the Closing
and a fully executed registration rights agreement for the same persons.

 

 - 24 - 

 

  

(m)         Release of MDB Guarantee. Integrated shall have delivered to MDB all
required documentation, as it determines in its sole discretion, necessary to
release the corporate guarantee of MDB for certain debt of Maven.

 

(n)          Payment of MDB Fee and Issuance of MDB Warrant. Integrated shall
have delivered to MDB payment of the MDB fee under the investment banking
agreement and the warrant to purchase shares of common stock of Integrated as
required by the investment banking agreement, both of which have been accepted
by MDB, in its sole discretion.

 

(o)          Share Transfer Documents. The Shareholder shall have delivered to
Integrated a certificate representing its Maven Stock, accompanied by an
executed instrument of transfer and bought and sold note for transfer by the
Shareholder of its Maven Stock to Integrated.

 

(p)          Integrated Amended Delaware Franchise Tax Returns. Integrated shall
have filed with the Secretary of State of the State of Delaware such required
amended franchise tax returns to reflect any changes in the franchise taxes due
and interest due since January 1, 2008 and delivered to Maven copies of the
amended returns and evidence of payment of any amounts, including, interest and
penalties, then due to the State of Delaware (“Amended Franchise Tax Return”).

 

Article VI

Covenants

 

Section 6.1           Preparation of Disclosure Letter. The Parties acknowledge
and agree that, while each of Maven and Integrated has provided a draft of a
disclosure letter, each of Maven and Integrated has not yet delivered the final
disclosure letter. Each of Maven and Integrated shall deliver the Maven
Disclosure Letter to Integrated and the Shareholders and Integrated shall
deliver the Integrated Disclosure Letter to Maven and the Shareholders,
including copies of all agreements and other documents referred to thereon, in
final form within at least 5 business days prior to the Closing. The Parties
shall have five (5) business days following delivery of their respective
disclosure letters, along with all related agreements and other documents
referred to thereon, in which to terminate this Agreement if any Party objects
to any information contained in the Maven Disclosure Letter or the Integrated
Disclosure Letter or the contents of any such agreement or other document and
the Parties cannot agree on mutually satisfactory modifications thereto.

 

Section 6.2           Public Announcements. Integrated and Maven will consult
with each other before issuing, and provide each other the opportunity to review
and comment upon, any press releases or other public statements with respect to
this Agreement and the Transactions and shall not issue any such press release
or make any such public statement prior to such consultation, except as may be
required by applicable Law, court process or by obligations pursuant to any
listing agreement with any national securities exchanges.

 

Section 6.3           Fees and Expenses. All fees and expenses incurred in
connection with this Agreement shall be paid by the Party incurring such fees or
expenses, whether or not this Agreement is consummated.

 

Section 6.4          Continued Efforts. Each Party shall use commercially
reasonable efforts to (a) take all action reasonably necessary to consummate the
Transactions, and (b) take such steps and do such acts as may be necessary to
keep all of its representations and warranties true and correct as of the
Closing Date with the same effect as if the same had been made, and this
Agreement had been dated, as of the Closing Date.

 

 - 25 - 

 

  

Section 6.5           Exclusivity. After the execution of this Agreement until
the completion of the Transactions, neither Integrated nor Maven shall (a)
solicit, initiate, or encourage the submission of any proposal or offer from any
person relating to the acquisition of any capital stock or other voting
securities of Integrated or Maven (as applicable), or any assets of Integrated
or Maven (as applicable) (including any acquisition structured as a merger,
consolidation, share exchange or other business combination), (b) participate in
any discussions or negotiations regarding, furnish any information with respect
to, assist or participate in, or facilitate in any other manner any effort or
attempt by any person to do or seek any of the foregoing, or (c) take any other
action that is inconsistent with the Transactions and that has the effect of
avoiding the Closing contemplated hereby. Each shall notify the other
immediately if any person makes any proposal, offer, inquiry, or contact with
respect to any of the foregoing.

 

Notwithstanding the foregoing paragraph, Maven may seek and negotiate and
consummate an investment transaction with Tronc, Inc., (formerly Tribune
Publishing) or an affiliate (“Tronc”) of not more than $1,000,000 based on an
enterprise valuation of Maven of at least $3,000,000, provided that the
securities issued to Tronc convert into Shares as part of the Transactions. Such
conversion will cause a recalculation of the number of Shares of Integrated
Stock to be issued as set forth on Annex C, as mutually determined by the
Parties, who agree to conduct the negotiations in good faith so as to complete
the Transactions.

 

Each of the Parties shall immediately notify each other regarding any approach
in respect of an alternative to the Transactions, including any transaction by
Maven with Tronc, or proposal, offer, or contact from or with any person or
entity with respect to any alternative to the Transactions.

 

Section 6.6          Access. Each Party shall permit representatives of any
other Party to have full access to all premises, properties, personnel, books,
records (including Tax records), contracts, and documents of or pertaining to
such Party.

 

Section 6.7           Preservation of Business. From the date of this Agreement
until the Closing Date, each of Integrated and Maven shall, except as otherwise
permitted by the terms of this Agreement, operate only in the ordinary and usual
course of business consistent with its past practices and shall use reasonable
commercial efforts to (a) preserve intact its business organization, (b)
preserve the good will and advantageous relationships with customers, suppliers,
independent contractors, employees and other Persons material to the operation
of its business, and (c) not permit any action or omission that would cause any
of its representations or warranties contained herein to become inaccurate or
any of its covenants to be breached in any material respect.

 

 - 26 - 

 

  

Section 6.8         New Stock Issuances. Commencing after the Closing and
completion of the Transactions contemplated by this Agreement and terminating
upon the earlier of (i) the 91st consecutive calendar day period during which
the public market capitalization of Integrated has equaled or exceeded
$50,000,000, based on the number of issued and outstanding shares of Capital
Stock (defined below) multiplied by the closing price for the Common Stock as
reported by NASDAQ or any other national securities exchange on which the Common
Stock is then listed or by a trading medium on which the Common Stock is then
trading, (ii) the day that Integrated reports, in conformity with GAAP, positive
consolidated operating income for four consecutive fiscal quarters in its
periodic reports under the Exchange Act and filed with the Commission, or (iii)
the fifth anniversary of the Closing Date, Integrated shall not sell or issue
any shares of its capital stock (or securities convertible or exercisable into
its capital stock at any time, collectively with its capital stock the “Capital
Stock”) unless Integrated first offers, in respect of such sale or issuance, to
the then record holders (including “street name” holders) of its Common Stock,
the right to subscribe to the Capital Stock on a pro-rata basis (the “Basic
Right”), which right may include, as determine by Integrated, the right to
subscribe on a pro-rata basis to shares of Capital Stock not purchased by the
shareholders pursuant to the Basic Right (with the Basic Right, collectively the
“Rights”), if any; provided, however, Integrated shall not be required to offer
any Rights if the issuance of the Capital Stock is in connection with (A) a
stock split, stock dividend, or any subdivision of shares of any Capital Stock
issued and outstanding immediately prior to such issuance; (B) the conversion or
exercise into Capital Stock of any security issued and outstanding prior to the
completion of or in connection with the Closing or of any security issued in a
transaction which itself was subject to the offer of Rights and outstanding
immediately prior to the issuance, provided that the terms of such security have
not been changed as a benefit to the holders thereof after its issuance; (C) an
award under a written stock option plan or other equity incentive plan or
agreement (as might be registered on Form S-8, promulgated by the SEC) approved
by the Integrated shareholders prior to such issuance, which award was issued
for compensatory purposes to an employee, officer, director or consultant of
Integrated for or in connection with employment or other services provided or to
be provided to Integrated and was approved by a majority of the Integrated board
of directors (or a committee thereof comprised solely of independent directors);
(D) an issuance of Capital Stock or an instrument convertible or exercisable
into Capital Stock that is issued in connection with a financing transaction
that itself is subject to a transaction in which the Rights are offered or is an
exception to the offering of Rights, and the terms of which were approved by a
majority of the Integrated board of directors (or a committee thereof comprised
solely of independent directors); (E) a merger, consolidation, combination
transaction with Integrated as the surviving entity, or a business or asset
acquisition transaction by Integrated; (F) one or more equity financing
transactions approved by a majority of the Integrated board of directors, where
the majority giving approval includes at least a majority of the independent
directors of the Integrated board; (G) any equity financing by Tronc, Inc., or
(H) any transaction in which there is an issuance of Capital Stock to which
Christopher A. Marlett, a major shareholder of Integrated as of the Closing, in
his sole discretion has consented, even if the withheld approval restricts the
ability of Integrated to raise capital. If Mr. Marlett is no longer available to
make the decision, then this provision will lapse. If there are less than two
independent directors on the board of Integrated, as independence is defined by
The Nasdaq Stock Market, regardless of whether the Integrated Stock is listed on
The Nasdaq Stock Market, then those exceptions to the offering of Rights that
require or provide for the approval of the independent directors above will not
apply.

 

Section 6.9          Resignations and Appointments. Upon execution of this
Agreement, Integrated shall deliver to Maven evidence of the resignation and
election of such officers of Integrated as may be designated by Maven and
approved by Integrated, effective as of the Closing, including the resignations
of Christopher Marlett as Chief Executive Officer and Robert Levande as
Secretary and the appointment of James Heckman as Chief Executive Officer,
President and a director, William Sornsin as Chief Operating Officer and
Secretary and Benjamin G. Joldersma as Chief Technology Officer. On the Closing
Date, Integrated shall deliver to Maven evidence of the election of such
directors of Integrated as may be designated by Maven, the appointment to be
effective on the tenth (10th) day following the mailing of the 14f-1 Notice, if
such notice is required.

 

Section 6.10         Preparation of the 14f-1 Notice; Blue Sky Laws.

 

(a)          As soon as possible following the Closing, if necessary, Maven and
Integrated shall prepare and file with the SEC the 14f-1 Notice in connection
with the consummation of this Agreement. If necessary Integrated shall cause the
14f-1 Notice to be mailed to its stockholders as promptly as practicable
thereafter.

 

(b)          Integrated shall take any action (other than qualifying to do
business in any jurisdiction in which it is not now so qualified) required to be
taken under any applicable state securities laws in connection with the issuance
of the Integrated Stock in connection with this Agreement.

 

 - 27 - 

 

  

Section 6.11         Filing of 8-K – Super 8-K. Integrated shall file, after the
Closing on the Closing Date, a current report on Form 8-K, the Super 8-K, and
attach as exhibits all relevant agreements with the SEC disclosing the terms of
this Agreement and other requisite disclosure regarding the Transactions and
including the requisite audited consolidated financial statements of Maven and
the requisite Form 10 disclosure regarding Maven and its subsidiaries. In
addition, Integrated shall issue a press release at a mutually agreeable time
following the Closing Date.

 

Section 6.12         Furnishing of Information. For five years after the
Closing, Integrated covenants to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by Integrated after the date hereof pursuant to the Exchange Act. During
the five years after the Closing, if Integrated is not required to file reports
pursuant to such laws, it will prepare and furnish to MDB (or successors in
interest) and make publicly available in accordance with Rule 144(c) promulgated
by the SEC pursuant to the Securities Act, such information as is required for
the Shareholders and other holders of “restricted stock” (as defined in Rule
144) to sell Integrated Stock and the Shares under Rule 144. During the five
years after the Closing, Integrated further covenants that it will take such
further action as any holder of the Shares may reasonably request, all to the
extent required from time to time to enable persons holding restricted stock or
Shares to sell those securities without registration under the Securities Act
within the limitation of the exemptions provided by Rule 144.

 

Section 6.13         Board of Directors and Committees of the Board. As of the
Closing, the Board will consist of five members, of which there will be four
occupied positions, including the three current directors and a fourth director
to be appointed to the Board, that person being Mr. James C. Heckman. At or
prior to the Closing Date, the Parties will designate (i) three persons from
among the directors of the post-Closing Integrated company (“Surviving
Corporation”) to be elected to a committee ("Independent Committee") of the
Board of Directors of the Surviving Corporation, which will have the authority,
among other things to determine if any action should or should not be instituted
to recover Damages (hereafter defined in this Section 6.13) from the Remedy Fund
(hereafter defined in Section 7.3). The Parties will continue to maintain the
Independent Committee so long as the Remedy Fund continues in existence. To the
extent possible, from time to time, the Independent Committee will be comprised
of persons that are independent directors, as independence is defined by The
Nasdaq Stock Market, regardless of whether the Integrated Stock is listed on The
Nasdaq Stock Market.

 

For purposes of this Agreement, “Damages" means the dollar amount of any loss,
damage, expense or liability, including, without limitation, reasonable
attorneys' fees and disbursements incurred by a Party in any action or
proceeding between such Party and the other Party or Parties hereto or between
such Party and a third party, which is determined to have been sustained,
suffered or incurred by a Party and to have arisen from or in connection with an
event or state of facts which is subject to claim under this Agreement; the
amount of Damages shall be the amount finally determined by a court of competent
jurisdiction or appropriate governmental administrative agency (after the
exhaustion of all appeals) or the amount agreed to upon settlement in accordance
with the terms of this Agreement.

 

Section 6.14         Director and Officer Liability Issues and Insurance.

 

(a)          Maven and Integrated agree that all rights to indemnification for
acts or omissions occurring prior to the Closing Date now existing in favor of
the current directors and officers of Maven and Integrated as provided in the
certificate of incorporation, bylaws and any indemnification agreements of Maven
and Integrated, respectively, shall survive the Transactions and shall continue
in full force and effect in accordance with their terms.

 

 - 28 - 

 

  

(b)          For a period of six (6) years after the Closing Date, Integrated,
as the surviving corporation, shall cause to be maintained in effect the current
policies of Integrated, or policies of equal or better coverage, for directors'
and officers' liability insurance for Integrated and its subsidiaries with
respect to claims arising from facts or events that occurred before the Closing
Date.

 

(c)          Integrated, as the Surviving Corporation, agrees to remain liable
for any indemnification obligations to the current directors and officers of
Maven and Integrated, in all capacities in which such directors or officers
served Maven and Integrated prior to the Closing Date, as set forth in Maven's
and Integrated's certificate of incorporation and bylaws to the extent such
indemnification by Maven and Integrated is permitted by applicable corporate and
other law.

 

(d)          In the event Integrated, as the surviving corporation, or any of
its successors or assigns (i) consolidates with or merges into any other person
and shall not be the continuing or surviving corporation or entity of such
consolidation or merger, or (ii) transfers or conveys all or substantially all
of its properties and assets to any person, then, and in each such case, to the
extent necessary, proper provision shall be made so that the successors and
assigns of Integrated assume the obligations set forth in this Section 6.14.

 

(e)          The provisions of this Section 6.14 are intended to be for the
benefit of, and shall be enforceable by, each indemnified party and his or her
heirs and representatives.

 

Section 6.15         Form S-8. As soon as practicable after the Closing, when
the rules and regulations of the SEC permit, Integrated will file a FormS-8
Registration Statement to register any shares of common stock of Integrated that
are to be issued in connection with employment based compensation and any then
in effect stock award plans.

 

Article VII

Indemnification Following Closing of Transaction

 

Section 7.1           Scope of Remedies. This Article VII shall apply after the
Closing Date as the sole and exclusive remedy for any Damages (defined in
Section 6.13) that may be suffered by any of the Shareholders that are parties
to this Agreement or by the Surviving Corporation (defined in Section 6.13) in
connection with or relating to this Agreement or from the consummation of the
Transaction, arising after the Closing Date.

 

Section 7.2           Indemnification.

 

(a)          Maven. The Shareholders shall (a) severally, and not jointly, for a
breach by a Shareholder under Article II, and (b) otherwise jointly and
severally, subject to this Section 7.2 and Section 7.9, indemnify, defend and
hold Integrated, its affiliates and respective officers, directors, employees,
agents, attorneys, successors and assigns harmless from and against all Damages
incurred or suffered by the Surviving Corporation as a result of the breach of
any of the representations and warranties, covenants or agreements made by Maven
and the Shareholders in this Agreement.

 

(b)          Integrated. The Surviving Corporation, as further set forth below,
shall indemnify, defend and hold the Shareholders, their heirs, estates, agents,
attorneys, successors and assigns harmless from and against all Damages incurred
or suffered by the Shareholders as a result of the (a) breach of any of the
representations and warranties, covenants or agreements made by Integrated in
this Agreement, and (b) any unpaid obligations under the Amended Franchise Tax
Return that were not included in the adjustment pursuant to Section 1.3(iii)
hereto and the Exchange Formula.

 

 - 29 - 

 

  

(c)          Term. The indemnification provided for in this Article as to the
Damages for which the Shareholders Escrow Shares or the additional Shares to be
issued by the Surviving Corporation will provide compensation will be for any
claim or aggregate of claims made within the Indemnification Escrow Period under
Section 7.8, provided that a claim or aggregate of claims to be made must first
aggregate $25,000, and then will be for the full amount of the claims. The
indemnification with respect to the milestones for which the Milestone Escrow
Shares will provide compensation will be for the Milestone Escrow Period as
defined the Escrow Agreement.

 

Section 7.3           Establishment of Remedy Fund.

 

(a)          Escrow Shares. Contemporaneous with the consummation of the
Transaction, the transfer agent of Integrated will deliver in escrow to
Golenbock Eiseman Assor Bell & Peskoe, as escrow agent under the Maven
Shareholders Escrow Agreement certificates for 35% of the Shares (the
"Shareholders Escrow Shares"), which Shares shall also be subject to obtaining
the milestones set forth in the Escrow Agreement (the "Milestone Escrow Shares";
together with the Shareholders Escrow Shares, collectively the "Remedy Fund").

 

(b)          Remedy Fund. To facilitate the transfer of the shares in the Remedy
Fund pursuant to the Escrow Agreement, the escrow agent is hereby designated and
appointed by each holder of the Shareholders Escrow Shares and the Milestone
Escrow Shares as the agent with irrevocable power of attorney to execute such
stock powers as may be required to effectuate any transfer of the shares held in
escrow in the Remedy Fund. The Remedy Fund shall also include any and all stock
distributions made in respect of the securities in the Remedy Fund, such
distributions to be held pursuant to the Escrow Agreement.

 

(c)          Integrated. Subject to the limitations set forth in Section 7.9 of
this Article, from and after the Closing Date, (i) all the Shareholder Escrow
Shares in the Remedy Fund shall be available to compensate the Surviving
Corporation for any Damages which may be sustained, suffered or incurred by it,
whether as a result of any third party claim or otherwise, which arise from or
is in connection with or are attributable to the breach of any of the covenants,
representations, warranties, agreements, obligations or undertakings of Maven or
the Shareholders contained in this Agreement and (ii) all the Milestone Escrow
Shares in the Remedy Fund will be available to for repurchase if the Surviving
Corporation or Maven fail to achieve the designated milestones, in the amounts
indicated in the Maven Shareholders Escrow Agreement in respect of the
milestones. Upon final adjudication or resolution of a claim under this Section
for which the Shareholders Escrow Shares are the source of recompense, the
escrow agent shall deliver to the Surviving Corporation, such full number of the
Shareholders Escrow Shares held in the Remedy Fund, pro rata among the
Shareholders, as equals or fractionally exceeds the adjudicated or resolved
amount of such claim divided by the Market Price (as defined below) of the
Integrated Stock on the date the claim is made for indemnification by a Party.

 

(A)         The "Market Price" of a share of Integrated Stock will be deemed to
be the average of the last sales prices of the Integrated Stock for the five
business days ending on the day immediately prior to the date that the claim is
made under this Article, as reported by The Nasdaq Stock Market or any other
United States stock exchange or trading medium on which the Integrated Stock is
listed or traded, or in the absence of reported prices, the determination of
Market Price shall be made by the Independent Committee.

 

(B)         Upon a final resolution of a claim for the failure to achieve a
milestone as determined by the Independent Committee, the escrow agent shall
deliver to the Surviving Corporation, such full number of Milestone Escrow
Shares held in the Remedy Fund as set forth in the Escrow Agreement.

 

 - 30 - 

 

  

(C)         

 

(D)         Any Shareholders Escrow Shares or Milestone Escrow Shares delivered
to the Surviving Corporation in settlement of a claim under this Section will be
canceled and returned to the status of authorized and un-issued shares of
capital stock of the Surviving Corporation.

 

(E)         Except as provided in this Section 7.3, the Shareholders Escrow
Shares or Milestone Escrow Shares in the Remedy Fund shall be owned, and deemed
owned, by the Shareholders and the Shareholders shall retain all rights to the
Shareholders Escrow Shares or Milestone Escrow Shares, including, without
limitation, the right to vote the Shareholders Escrow Shares or Milestone Escrow
Shares of such Shareholders.

 

Section 7.4           Issuance of Additional Shares. Subject to the limitations
set forth in this Article, from and after the Closing Date, if the Shareholders
suffer any Damages which may be sustained, suffered or incurred by them,
individually or collectively, whether as a result of any third party claim or
otherwise, which arise from or are in connection with or are attributable to (x)
the breach of any of the covenants, representations, warranties, agreements,
obligations or undertakings of Integrated contained in this Agreement, or (y)
any judgment, order, government notice, government demand or other government
sanction, including any remediation or other action taken in response thereto,
arising out of or based upon any condition existing at the Closing Date that was
the obligation of Integrated, then upon final adjudication or resolution of a
claim under this Section, the Surviving Corporation shall deliver to the
Shareholders who have suffered Damages, additional full Shares in proportion to
the original Shares issued and set forth on Annex A, Schedule of Shareholders,
as equals or fractionally exceeds the adjudicated or resolved amount of such
claim divided by the Market Price (as defined above in Section 7.3) of the
Integrated Stock on the date the claim is made for indemnification by a Party,
not to exceed in the aggregate for all claims the number of shares equal to
Shareholders Escrow Shares.

 

Section 7.5           Appointment of Shareholder Representative. By approving
this Agreement and the transactions contemplated hereby, each Shareholder shall
have irrevocably authorized and appointed the Stockholders’ Representative as
the Shareholder’s representative and attorney-in-fact to act on behalf of such
person with respect to this Agreement, including the claims of the Shareholder
under Section 7.4 and to take any and all actions and make any decisions
required or permitted to be taken by Stockholders’ Representative pursuant to
this Agreement, including the exercise of the power to: (i) give and receive
notices and communications; (ii) initiate, prosecute, agree to, negotiate, enter
into settlements and compromises of, and comply with orders or otherwise handle
any other matters described in Section 7.2, Section 7.3 and Section 7.4; (ii)
litigate, arbitrate, resolve, settle or compromise any claim for indemnification
pursuant to Section 7.2, Section 7.3 and Section 7.4; (v) execute and deliver
all documents necessary or desirable to carry out the intent of this Section
7.2, Section 7.3 and Section 7.4 of Agreement; (vi) make all elections or
decisions required under Section 7.2, Section 7.3 and Section 7.4 of Agreement,
(vii) engage, employ or appoint any agents or representatives (including
attorneys, accountants and consultants) to assist Stockholders’ Representative
in complying with its duties and obligations; and (vii) take all actions
necessary or appropriate in the good faith judgment of Stockholders’
Representative for the accomplishment of the foregoing. Surviving Corporation
shall be entitled to deal exclusively with the Stockholders’ Representative on
all matters relating to this Agreement and shall be entitled to rely
conclusively (without further evidence of any kind whatsoever) on any document
executed or purported to be executed on behalf of any Shareholder by
Stockholders’ Representative, and on any other action taken or purported to be
taken on behalf of any Shareholder by Stockholder Representative, as being fully
binding upon such person. No Shareholder shall have the right to object to,
dissent from, protest or otherwise contest the same. The provisions of this
Section, including the power of attorney granted hereby, are independent and
severable, are irrevocable and coupled with an interest and shall not be
terminated by any act of any one or Shareholder, or by operation of law.

 

 - 31 - 

 

  

(a)          The Stockholders’ Representative may resign at any time, and may be
removed for any reason or no reason by the vote or written consent of the
holders of majority of the Maven common stock. In the event of the death,
incapacity, resignation or removal of Stockholders’ Representative, a new
Stockholders’ Representative shall be appointed by the vote holders of majority
of the Maven Stock. The Stockholders’ Representative shall not be liable to the
Shareholders for actions taken pursuant to this Agreement, except to the extent
such actions shall have been determined by a court of competent jurisdiction to
have constituted gross negligence or involved fraud, intentional misconduct or
bad faith (it being understood that any act done or omitted pursuant to the
advice of counsel, accountants and other professionals and experts retained by
Stockholders’ Representative shall be conclusive evidence of good faith. The
Shareholders shall severally and not jointly pro rata in accordance with their
shares of Maven common stock, indemnify and hold harmless Stockholders’
Representative from and against, compensate it for, reimburse it for and pay any
and all losses, liabilities, claims, actions, damages and expenses, including
reasonable attorneys’ fees and disbursements, arising out of and in connection
with its activities as Stockholders’ Representative under this Agreement.

 

(b)          The initial Stockholders’ Representative shall be James C. Heckman.

 

Section 7.6           Claim Notice; Right to Defend.

 

(a)          The indemnified party shall promptly upon becoming aware of the
facts indicating that a claim for indemnification may be warranted, give to the
indemnifying party and the escrow agent, as the case may be, a claim notice
relating to the Damages sought (a “Claim Notice”).

 

(b)          Each Claim Notice shall specify the nature of the claim and, if
possible, the amount or the estimated amount thereof. No failure or delay in
giving a Claim Notice and no failure to include any specific information
relating to the claim (such as the amount or estimated amount thereof) shall
affect the obligation of the indemnifying party unless such failure materially
and adversely prejudices the indemnifying party.

 

(c)          If the Damages relates to the commencement of any action or
proceeding by a third party, the indemnified party shall give a Claim Notice to
the indemnifying party regarding the third party action or proceeding and the
indemnifying party shall be entitled to participate therein to assume the
defense thereof with counsel reasonably satisfactory to the indemnified party.
After the delivery of notice from the indemnifying party to the indemnified
party of its election to assume the defense of the third party action or
proceeding, the indemnifying party shall not be liable (except to the extent the
proviso to this sentence is applicable, in which event it will be so liable) to
the indemnified party under this Article VII for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than reasonable costs of investigation, provided that each
indemnified party shall have the right to employ separate counsel to represent
it and assume its defense (in which case, the indemnifying party shall not
represent it) if (i) upon the advice of counsel, the representation of both
parties by the same counsel would result in an actual conflict of interest, or
(ii) in the event the indemnifying party has not assumed the defense thereof
within 10 days of receipt of notice of such claim or commencement of action, and
in which case the fees and expenses of one such separate counsel shall be paid
by the indemnifying party. If the indemnifying party so assumes the defense
thereof, it may not agree to any settlement of any such claim or action as the
result of which any remedy or relief, other than monetary damages for which the
indemnifying party shall be responsible hereunder, shall be applied to or
against the indemnified party, without the prior written consent of the
indemnified party. In any third party action hereunder as to which the
indemnifying party has assumed the defense thereof with counsel reasonably
satisfactory to the indemnified party, the indemnified party shall continue to
be entitled to participate in the defense thereof, with counsel of its own
choice, but, except as set forth above, the indemnifying party shall not be
obligated hereunder to reimburse the indemnified party for the costs thereof.

 

 - 32 - 

 

  

Section 7.7           Claims Against Remedy Fund.

 

(a)          Integrated. The Independent Committee, acting by majority, is
hereby designated the agent of the Surviving Corporation for purposes of
prosecuting, defending or settling any claim brought under this Article or for
purchase of any of the Milestone Escrow Shares upon the failure of the
Shareholders or Maven to observe their obligations under this Agreement. Actions
taken or omitted to be taken, and or consents given, or omitted to be given, by
the Independent Committee in connection with any such claim shall bind the
interests of all of such holders of Remedy Fund in respect of such claim.

 

(i)           Upon determination by the Independent Committee that an event
giving rise to a claim under this Article has occurred, the Independent
Committee shall give notice to the breaching share Shareholder, if a claim under
Article II, or in all other cases, to the Stockholders’ Representative, of such
determination, specifying (i) the covenant, representation or warranty,
agreement, undertaking or obligation or milestone which it asserts has been
breached or not achieved, (ii) in reasonable detail, the nature and dollar
amount of any claim the Surviving Corporation may have against the Remedy Fund
as a result thereof, and (iii) whether such claim arises from the commencement
of a third party claim.

 

(ii)          The Independent Committee shall, in good faith, attempt to resolve
any such claim. If, within 30 days of its notification to Shareholder, or the
Stockholders’ Representative, as the case may be, any claim has not been
resolved, the Independent Committee shall have the right, but not the
obligation, to seek to have the claim resolved by mediation by submission to
JAMS/Endispute or its successor, and if the matter is not resolved through such
mediation process within the first to occur of (i) the expiration of 60 days
from such submission, or (ii) the holding of two meetings of the Shareholder or
Stockholders’ Representative, as the case may be, and the Independent Committee
with such mediator, then such claim shall be submitted to final and binding
arbitration, provided, however, that any claim that arises from a third party
claim shall not be resolved or submitted to mediation or arbitration until 30
days following resolution of such third party claim, and the Independent
Committee, (i) shall have the right to assume the defense of such third party
claim, by counsel reasonably acceptable to the Independent Committee, the cost
thereof to be borne by the Surviving Corporation, subject to reimbursement if it
is determined that the claim is compensable to the Surviving Corporation as
provided in this Article, in which event the costs shall constitute part of the
Damages, recoverable as and to the extent provided in this Article and (ii) the
Independent Committee may settle any such third party claim on behalf of the
Surviving Corporation, subject to the reasonable approval of the Independent
Committee. Upon final adjudication or settlement of any claim under this Section
or in any action or proceeding between the Parties hereto, each Party shall bear
its own costs and expense, except as otherwise provided in this Article.

 

(b)          Maven. The Stockholders’ Representative is hereby designated the
agent of the Maven Shareholders for purposes of prosecuting, defending or
settling any claim brought under this Article or for seeking claim for Damages
against the Surviving Corporation. Actions taken or omitted to be taken, and or
consents given, or omitted to be given, by the Stockholders’ Representative in
connection with any such claim shall bind the interests of all of such Maven
Shareholders in respect of such claim.

 

 - 33 - 

 

  

(i)           Upon determination by the Stockholders’ Representative that an
event giving rise to a claim under this Article has occurred, the Stockholders’
Representative shall give notice to the Independent Committee specifying (i) the
covenant, representation or warranty, agreement, undertaking or obligation,
which it asserts has been breached or not achieved, (ii) in reasonable detail,
the nature and dollar amount of any claim the Stockholders’ Representative may
have against Surviving Corporation as a result thereof, and (iii) whether such
claim arises from the commencement of a third party claim.

 

(ii)          The Stockholders’ Representative and Independent Committee shall,
in good faith, attempt to resolve any such claim. If, within 30 days of its
notification to the Independent Committee any claim has not been resolved, the
Stockholders’ Representative shall have the right, but not the obligation, to
seek to have the claim resolved by mediation by submission to JAMS/Endispute or
its successor, and if the matter is not resolved through such mediation process
within the first to occur of (i) the expiration of 60 days from such submission,
or (ii) the holding of two meetings of the Stockholders’ Representative and the
Independent Committee with such mediator, then such claim shall be submitted to
final and binding arbitration, provided, however, that any claim that arises
from a third party claim shall not be resolved or submitted to mediation or
arbitration until 30 days following resolution of such third party claim, and
the Stockholders’ Representative, (i) shall have the right to assume the defense
of such third party claim, by counsel reasonably acceptable to the Stockholders’
Representative, the cost thereof to be borne by the Surviving Corporation,
subject to reimbursement if it is determined that the claim is compensable to
the Surviving Corporation as provided in this Article, in which event the costs
shall constitute part of the Damages, recoverable as and to the extent provided
in this Article and (ii) the Stockholders’ Representative may settle any such
third party claim on behalf of the Surviving Corporation, subject to the
reasonable approval of the Independent Committee. Upon final adjudication or
settlement of any claim under this Section or in any action or proceeding
between the Parties hereto, each Party shall bear its own costs and expense,
except as otherwise provided in this Article.

 

Section 7.8           Representations and Warranties.

 

(a)          For purposes of this Article, for breach of a representation or
warranty of a Party or the failure to satisfy a covenant or other undertaking
under this Agreement, the representations and warranties shall be the
representations and warranties of a Party made herein, on the date hereof,
subject to the later delivery of a disclosure letter by a Party, without
subsequent supplementation, modification or amendment. The representations and
warranties will survive until the end of the “Indemnification Period”, or if a
claim is made during the Indemnification Period until the final determination or
adjudication of the claim to which it relates. The covenants and other
obligations of a Party hereunder will survive for the periods indicated or
required or reasonably likely to be required for the performance thereof.

 

(b)          “Indemnification Period” means 12 month period commencing as of
Closing.

 

Section 7.9           Limitation of Liability. Notwithstanding anything herein
to the contrary, each of Integrated and Maven acknowledges and agrees:

 

(a)          Subject to Section 7.9(b), the liability of the Shareholders for
Damages arising directly or indirectly, under any Transaction Document of any
and every nature whatsoever shall be satisfied solely out of the Remedy Fund,
and (ii) that the liability of Integrated for Damages arising directly or
indirectly, under any Transaction Document of any and every nature whatsoever
shall be satisfied solely by the Surviving Corporation, as the case may be, by
means of the issuance of additional shares as provided in Article VII, and that
no trustee, officer, other investment vehicle or any other affiliate of the
Shareholders or the shareholders of Integrated or any investor, shareholder or
holder of shares of the beneficial interest of the Shareholders or the
shareholders of Integrated shall be personally liable for any liabilities of any
Party.

 

 - 34 - 

 

  

(b)          The liability of any Shareholder for Damages arising directly or
indirectly, a breach of Article II shall be paid only from the Shares of such
Shareholder, not to exceed the Shares of Integrated Stock received by the
Shareholder at Closing under Section 1.1.

 

(c)          The aggregate liability for Damages of the Shareholders under
Section 7.2(a) or under the Transaction Documents shall not exceed the Remedy
Fund. The aggregate liability for Damages of Integrated under Section 7.2(b) or
under the Transaction Documents shall not exceed the number of Shares of
Integrated Stock initially deposited in the Escrow Fund.

 

Section 7.10         Mediation and Arbitration. Subject to the other provisions
of this Article, the Parties agree that any and all disputes, claims or
controversies arising out of or relating to this Agreement and the Remedy Fund
or any other claim for Damages or recompense under this Articles, including
without limitation the validity of such claim or the amount of Damages,
Shareholder Escrow Shares or Milestone Escrow Shares, if not resolved by the
Parties, will be submitted to JAMS/Endispute, or its successor, for mediation,
and if the matter is not resolved through mediation, then it will be submitted
for final and binding arbitration. Any such arbitration shall be final and
binding arbitration, conducted in accordance with the commercial arbitration
rules of the American Arbitration Association, and shall be held in New York
City, New York. The costs of mediation and arbitration shall be allocated by the
mediator or by order of the arbitrators, as the case may be.

 

Article VIII

Miscellaneous

 

Section 8.1           Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given upon receipt by the Parties at the following addresses (or at such other
address for a Party as shall be specified by like notice):

 

If to Integrated, to:

 

Integrated Surgical Systems, Inc.

2425 Cedar Springs Road

Dallas, Texas 75201

Attention: Christopher A. Marlett

Telephone: (310) 526-5000 (ex. 5005)

Email: cmarlett@mdb.com

 

with a copy to, which copy will not serve as notice:

 

Golenbock Eiseman et. al.

17th Floor – 711 Third Avenue

New York City, New York 10017

Attention: Andrew D. Hudders, Esq.

Telephone: (212) 907-7349

Email: ahudders@golenbock.com

 

 - 35 - 

 

  

If to Maven, to:

 

TheMaven Network, Inc.

 

5048 Roosevelt Way NE

Seattle, WA 98105

Attention: James C. Heckman, CEO

Telephone: (206) 526-2427

Email: jch@themaven.net

 

with a copy to, which copy will not serve as notice:

 

Peterson Russell Kelly, PLLC

1850 Skyline Tower

10900 N.E. 4th Street

Bellevue, Washington 98004

Attention: Patrick Moran, Esq.

Telephone: (425) 462-4700

Email: pmoran@prklaw.com

 

If to the Shareholder, at the addresses set forth in Annex A hereto.

 

Section 8.2           Amendments; Waivers; No Additional Consideration. No
provision of this Agreement may be waived or amended except in a written
instrument signed by Integrated, Maven and the Shareholders. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any Party to exercise any
right hereunder in any manner impair the exercise of any such right.

 

Section 8.3           Termination.

 

(a)          The Parties may terminate this Agreement as provided below:

 

(i)          Integrated, Maven and the Shareholders may terminate this Agreement
by mutual written consent at any time prior to the Closing;

 

(ii)         Integrated may terminate this Agreement by giving written notice to
Maven, for Maven and the Shareholders together, at any time prior to the Closing
(A) in the event Maven and/or the Shareholders breach any material
representation, warranty, or covenant contained in this Agreement in any
material respect, Integrated has notified Maven, for Maven and the Shareholders
together, of the breach, and the breach has continued without cure for a period
of twenty (20) days after the notice of breach; (B) in the event that Integrated
objects to any information contained in the Maven Disclosure Letter and the
Parties cannot agree on mutually satisfactory modifications thereto; or (C) if
the Closing shall not have occurred on or before December 31, 2016 by reason of
the failure of any condition precedent under Section 5.2 (unless the failure
results primarily from Integrated itself breaching any representation, warranty,
or covenant contained in this Agreement); and

 

(iii)        Maven, for itself and the Shareholders together, may terminate this
Agreement by giving written notice to Integrated at any time prior to the
Closing (A) in the event Integrated has breached any material representation,
warranty, or covenant contained in this Agreement in any material respect,
Maven, for itself and the Shareholders together, has notified Integrated of the
breach, and the breach has continued without cure for a period of twenty (20)
days after the notice of breach; or (B) if the Closing shall not have occurred
on or before December 31 2016 by reason of the failure of any condition
precedent under Section 5.1 hereof (unless the failure results primarily from
Maven or the Shareholders breaching any representation, warranty, or covenant
contained in this Agreement).

 

 - 36 - 

 

  

(b)          If any Party terminates this Agreement pursuant to Section 8.3(a)
above, all rights and obligations of the Parties hereunder shall terminate
without any liability of any Party to any other Party (except for any liability
of any Party then in breach).

 

Section 8.4           Independent Attorney. This Agreement, and the other
Transaction Agreement have been prepared, in part, by Peterson Russell Kelly,
PLLC, as counsel of Maven, for and on behalf of only Maven. The Shareholders
acknowledge and understand that they have not be represented by Peterson Russell
Kelly, PLLC with respect to this Agreement and the Transaction Agreements and
that have each been represented in the negotiations and preparation of this
Agreement by independent counsel of their choice, or have been advised to seek
independent counsel to represent their individual interests, and that they have
read this Agreement, have had its contents fully explained to them by such
counsel, if any, and are fully aware of the contents hereof and of its legal
effect.

 

Section 8.5           Replacement of Securities. If any certificate or
instrument evidencing any Shares is mutilated, lost, stolen or destroyed,
Integrated shall issue or cause to be issued in exchange and substitution for
and upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Surviving Corporation of such loss, theft or destruction and
customary and reasonable indemnity, if requested. The applicants for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such replacement Shares by an
independent transfer agent. If a replacement certificate or instrument
evidencing any Shares is requested due to a mutilation thereof, Integrated may
require delivery of such mutilated certificate or instrument as a condition
precedent to any issuance of a replacement.

 

Section 8.6           Remedies. In addition to being entitled to exercise all
rights provided herein or granted by law, including recovery of damages, each of
the Shareholders, Integrated and Maven will be entitled to specific performance
under this Agreement. The Parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.

 

Section 8.7           Interpretation. When a reference is made in this Agreement
to a Section, such reference shall be to a Section of this Agreement unless
otherwise indicated. Whenever the words “include”, “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation”.

 

Section 8.8           Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule or Law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the Transactions is not affected in any manner materially adverse
to any Party. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
Transactions are fulfilled to the extent possible.

 

Section 8.9           Counterparts; Facsimile Execution. This Agreement may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement and shall become effective when one or more counterparts have
been signed by each of the Parties and delivered to the other Parties. Facsimile
and other electronic form of execution and delivery of this Agreement is legal,
valid and binding for all purposes.

 

 - 37 - 

 

  

Section 8.10        Entire Agreement; Third Party Beneficiaries. This Agreement,
taken together with the Maven Disclosure Letter and the Integrated Disclosure
Letter and the referenced documents herein which comprise the Transaction
Documents, (a) constitute the entire agreement and supersede all prior
agreements and understandings, both written and oral, among the Parties with
respect to the Transactions and (b) are not intended to confer upon any person
other than the Parties any rights or remedies.

 

Section 8.11         Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof, except to the extent the laws of Delaware or Nevada are
mandatorily applicable to the Transactions.

 

Section 8.12         Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by any of the Parties without the prior
written consent of each of the other Parties. Any purported assignment without
such consent shall be void. Subject to the preceding sentences, this Agreement
will be binding upon, inure to the benefit of, and be enforceable by, the
Parties and their respective successors and assigns.

 

[Signature Page Follows]

 

 - 38 - 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Share Exchange Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

  INTEGRATED SURGICAL SYSTEMS, INC.               By: /s/ Christopher A. Marlett
  Name: Christopher A. Marlett   Title: Chief Executive Officer              
THEMAVEN NETWORK, INC.               By: /s/ James C. Heckman   Name: James C.
Heckman   Title: Chief Executive Officer               By: /s/ William Sornsin  
Name: William Sornsin   Title: Chief Operating Officer

 

   

 

  

  SHAREHOLDER SIGNATURE PAGE TO SHARE EXCHANGE       SHAREHOLDER:              
- See Below -           [List of Shareholders:       James C. Heckman   William
C. Sornsin   Benjamin G. Joldersma   Marc T. Beck   Donald J. Clore   Robert
Goree   Lloyd G. Gregory   Damien Joldersma   Brian N. Ku   Michael Strong  
Panayiotis Treperinas   Aarti Varma   Yoshiko Wright   Joseph C. Wright   John
Deming           ]

 

   

 

 